 


109 HR 5351 IH: National Emergency Management Reform and Enhancement Act of 2006
U.S. House of Representatives
2006-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5351 
IN THE HOUSE OF REPRESENTATIVES 
 
May 11, 2006 
Mr. Reichert (for himself, Mr. Pascrell, Mr. McCaul of Texas, Mr. Etheridge, Mr. King of New York, Mr. Thompson of Mississippi, Mr. Shays, Ms. Loretta Sanchez of California, Mr. Daniel E. Lungren of California, Ms. Harman, Mr. Simmons, Mrs. Christensen, Mr. Rogers of Alabama, Mr. Langevin, Mr. Pearce, Ms. Ginny Brown-Waite of Florida, Mr. Butterfield, Mr. Rogers of Kentucky, Mr. Sweeney, Mr. McHenry, Miss McMorris, Mr. Fortenberry, Mr. Schwarz of Michigan, Mr. Carter, and Mr. Meek of Florida) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Homeland Security, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend Homeland Security Act of 2002 to establish a Directorate of Emergency Management, to codify certain existing functions of the Department of Homeland Security, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the National Emergency Management Reform and Enhancement Act of 2006. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Title I—Emergency Management 
Sec. 101. Directorate of Emergency Management. 
Sec. 102. Gulf Coast Long-Term Recovery Office. 
Sec. 103. National Disaster Medical System. 
Sec. 104. Office of Interoperability and Compatibility. 
Sec. 105. Intelligence analysts. 
Sec. 106. Redesignation of Directorate for Information Analysis and Infrastructure Protection. 
Sec. 107. National Academy of Public Administration study on implementation of organizational reforms. 
Sec. 108. GAO reports on an inventory and status of homeland security training. 
Sec. 109. Definitions. 
Sec. 110. Conforming amendments. 
Title II—Fraud, Waste, and Abuse Prevention 
Sec. 201. Fraud, waste, and abuse controls. 
Sec. 202. Assessment and report regarding utilization of Independent Private Sector Inspectors General. 
Sec. 203. Enhanced accountability for Federal assistance. 
Sec. 204. Enhanced information sharing among Federal agencies to prevent fraud, waste, and abuse. 
Sec. 205. Deputy Inspector General for Response and Recovery. 
Sec. 206. Protection of Department of Homeland Security official seal and insignia.  
IEmergency Management 
101.Directorate of Emergency Management 
(a)EstablishmentTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended to read as follows: 
 
VEmergency Management 
ADirectorate of Emergency Management 
501.Directorate of Emergency Management 
(a)Under Secretary for Emergency Management 
(1)In generalThere is in the Department a Directorate of Emergency Management. The head of the Directorate is the Under Secretary for Emergency Management, who shall be appointed by the President, by and with the advice and consent of the Senate. 
(2)QualificationsThe individual appointed as Under Secretary shall possess a demonstrated ability in and knowledge of emergency management and homeland security. 
(3)ResponsibilitiesThe Under Secretary shall assist the Secretary in discharging the responsibilities under section 502. 
(b)Deputy Under Secretary for Emergency Preparedness and Mitigation 
(1)In generalThere is in the Department a Deputy Under Secretary for Emergency Preparedness and Mitigation, who shall be appointed by the President, by and with the advice and consent of the Senate. 
(2)QualificationsThe individual appointed as Deputy Under Secretary shall possess a demonstrated ability in and knowledge of emergency preparedness and mitigation. 
(3)ResponsibilitiesThe Deputy Under Secretary for Emergency Preparedness and Mitigation shall assist the Under Secretary for Emergency Management in discharging the responsibilities of the Under Secretary. 
(c)Deputy Under Secretary for Emergency Response and Recovery 
(1)In generalThere is in the Department a Deputy Under Secretary for Emergency Response and Recovery, who shall be appointed by the President, by and with the advice and consent of the Senate. 
(2)QualificationsThe individual appointed as Deputy Under Secretary shall possess a demonstrated ability in and knowledge of emergency response and recovery. 
(3)ResponsibilitiesThe Deputy Under Secretary for Emergency Response and Recovery shall assist the Under Secretary for Emergency Management in discharging the responsibilities of the Under Secretary. 
(d)Assistant Secretaries for Emergency ManagementThere are in the Department the following Assistant Secretaries, who shall be appointed by the President, by and with the advice and consent of the Senate: 
(1)An Assistant Secretary for Grants and Planning, who shall report directly to the Deputy Under Secretary for Emergency Preparedness and Mitigation. 
(2)An Assistant Secretary for Training and Exercises, who shall report directly to the Deputy Under Secretary for Emergency Preparedness and Mitigation. 
(3)An Assistant Secretary for Emergency Communications, who shall report directly to the Under Secretary for Emergency Management.  
(4)An Assistant Secretary for Infrastructure Protection, who shall report directly to the Under Secretary for Emergency Management. 
(5)An Assistant Secretary for Cybersecurity and Telecommunications, who shall report directly to the Under Secretary for Emergency Management.  
502.Responsibilities of the Under Secretary 
(a)ResponsibilitiesSubject to the direction and control of the Secretary, the Under Secretary for Emergency Management shall have the primary responsibility within the executive branch of Government for preparing for, mitigating against, responding to, and recovering from acts of terrorism, natural disasters, and other emergencies. Such responsibilities shall include the following: 
(1)Serving as the Secretary’s principal advisor on emergency preparedness, mitigation, response, and recovery issues. 
(2)Carrying out all functions and authorities prescribed by the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.). 
(3)Coordinating the Federal response to acts of terrorism, natural disasters, or other emergencies, including coordination of— 
(A)the National Emergency Response Team; 
(B)the deployment of the Strategic National Stockpile; 
(C)the National Disaster Medical System; 
(D)the Nuclear Incident Response Team (when operating as an organizational unit of the Department pursuant to this title); 
(E)the Metropolitan Medical Response System; 
(F)the Urban Search and Rescue System; 
(G)Federal Incident Response Support Teams; 
(H)Management Support Teams; and 
(I)the Mobile Emergency Response System. 
(4)Overseeing and directing all of the activities of the Directorate. 
(5)Develop for each fiscal year, and submit directly to the President, a prepared budget for the Directorate. 
(6)Coordinating emergency preparedness, mitigation, response, and recovery activities throughout the Department. 
(7)Leading the development of an integrated national emergency management system. 
(8)Coordinating preparedness, mitigation, response, and recovery efforts at the Federal level. 
(9)Working with all State, local, tribal, and private sector emergency response providers and emergency response support providers on all matters pertaining to acts of terrorism, natural disasters, and other emergencies, including training, exercises, and lessons learned. 
(10)Implementing national strategies and policies in all matters pertaining to emergency management and the protection of critical infrastructure. 
(11)Establishing priorities for directing, funding, and conducting national preparedness programs, activities, and services for preventing, protecting against, mitigating against, responding to, and recovering from acts of terrorism, natural disasters, and other emergencies. 
(12)Coordinating communications and systems of communications relating to homeland security by and between all levels of government. 
(13)Directing and supervising homeland security financial assistance awarded by the Department to State, local, and tribal governments. 
(14)Serving as an advocate for emergency preparedness across all government sectors, the private sector, and the public. 
(15)Helping to ensure the acquisition of operable and interoperable communications capabilities by Federal, State, and local governments and emergency response providers. 
(16)Aiding the recovery from acts of terrorism, natural disasters, and other emergencies. 
(17)Minimizing, to the extent practicable, overlapping planning and reporting requirements applicable to State, local, and tribal governments. 
(18)Performing such other duties relating to such responsibilities as the Secretary may require.  
(b)Functions transferred 
(1)TransferThere are transferred to the Under Secretary for Emergency Management— 
(A)the functions, personnel, assets, and liabilities of the Federal Emergency Management Agency; and 
(B)the functions, personnel, assets, and liabilities of the Directorate of Preparedness. 
(2)ResponsibilitiesThe Under Secretary shall carry out the responsibilities of the Director of the Federal Emergency Management Agency and the responsibilities of the Under Secretary for Preparedness. 
(c)Performance of previously transferred functionsThe Secretary shall perform the functions of the following entities through the Under Secretary for Emergency Management: 
 (1) The Integrated Hazard Information System (which the Secretary shall rename FIRESAT) of the National Oceanic and Atmospheric Administration.  
 (2) The National Domestic Preparedness Office of the Federal Bureau of Investigation, including the functions of the Attorney General relating thereto.  
 (3) The Domestic Emergency Response Teams of the Department of Justice, including the functions of the Attorney General relating thereto.  
 (4) The Office of Emergency Preparedness, the National Disaster Medical System, and the Metropolitan Medical Response System of the Department of Health and Human Services, including the functions of the Secretary of Health and Human Services and the Assistant Secretary for Public Health Emergency Preparedness relating thereto. 
(5)The United States Fire Administration and the United States Fire Academy.  
(d)ReprogrammingThe Secretary may not reprogram any funds allocated to the Directorate of Emergency Management without approval by the Congress. 
(e)Sufficiency of resourcesThe Secretary shall provide to the Under Secretary for Emergency Management the resources and staff necessary to carry out the responsibilities of the Directorate of Emergency Management under this section. 
503.Principal advisor on emergency management 
(a)In generalThe Under Secretary for Emergency Management shall serve as the principal advisor to the President for all matters pertaining to emergency management in the United States. 
(b)Cabinet statusDuring the effective period of an Incident of National Significance declared by the Secretary under the National Response Plan, the Under Secretary for Emergency Management shall serve as a Cabinet Officer for the duration of such Incident of National Significance. 
(c)Retention of authorityNothing in this section shall be construed as affecting the authority of the Secretary under this Act. 
504.Regional offices 
(a)In generalIn accordance with section 706, there is in the Directorate a Regional Office of Emergency Management for each region of the United States. 
(b)Management of Regional Offices 
(1)Regional DirectorEach Regional Office shall be headed by a Regional Director for Emergency Management, who shall be appointed by the Secretary, in consultation with State, local, and tribal governments in the region. Except as provided in subsection (c)(3), each Regional Director for Emergency Management shall report directly to the Under Secretary for Emergency Management. 
(2)Deputy Regional DirectorThere shall be in each Regional Office a Deputy Regional Director for Emergency Management, who shall be appointed by the Secretary, in consultation with State, local, and tribal governments in the region. The Deputy Regional Director for Emergency Management for a Regional Office shall report directly to the Regional Director for Emergency Management for that Regional Office. 
(3)QualificationsEach individual appointed as Regional Director or Deputy Regional Director for Emergency Management must possess a demonstrated ability in and knowledge of emergency management and possess familiarity with the geographical area served by the Regional Office.  
(c)Responsibilities 
(1)In generalSubject to the direction and control of the Secretary and in consultation with the Regional Advisory Council on Emergency Management under subsection (e), each Regional Director for Emergency Management shall work in partnership with State, local, and tribal governments, emergency managers, emergency response providers, emergency response support providers, the private sector, non-governmental organizations, multi-jurisdictional councils of governments, and regional planning commissions and organizations in the geographical area served by the Regional Office to carry out the responsibilities under this section. 
(2)Ordinary responsibilitiesThe ordinary responsibilities of each Regional Director are as follows: 
(A)Ensuring coordination and integration of regional preparedness, mitigation, response, and recovery activities and programs, including planning, training, exercises, and professional development. 
(B)Participating in regional emergency management activities. 
(C)Identifying critical gaps in preparedness and reporting such gaps to the Assistant Secretary for Grants and Planning. 
(D)Identifying critical gaps in critical infrastructure and reporting such gaps to the Assistant Secretary for Infrastructure Protection.  
(E)Organizing, in consultation with the Assistant Secretary for Training and Exercises, regional training and exercise programs. 
(F)Facilitating the dissemination and implementation of lessons learned and best practices. 
(G)Improving general information sharing and other forms of coordination. 
(H)Encouraging, in coordination with the Director of the Office of Public and Community Preparedness, public and community preparedness efforts. 
(I)Assisting in the development of regional capabilities needed for a national catastrophic response system. 
(J)Monitoring, in coordination with the Assistant Secretary for Grants and Planning, the use of Federal homeland security assistance awarded by the Department to State, local, and tribal governments. 
(K)Pre-identifying Joint Field Office locations in areas with large populations or in areas at high risk to acts of terrorism, natural disasters, or other emergencies. 
(L)Fostering the development of mutual aid and other cooperative agreements pertaining to emergency management. 
(M)Performing such other duties relating to such responsibilities as the Secretary may require. 
(3)Incidents of National significance 
(A)Appointment of Regional Director As Principal Federal Official or Federal Coordinating OfficerDuring the effective period of an Incident of National Significance declared by the Secretary under the National Response Plan, if the Regional Director is appointed Principal Federal Official or Federal Coordinating Officer, the Deputy Regional Director shall assume the responsibilities of the Regional Director during such incident. 
(B)Responsibilities of Principal Federal OfficialIn addition to the responsibilities of the Principal Federal Official under the National Response Plan, such Official shall, with respect to the Incident of National Significance— 
(i)establish and direct a Joint Field Office and any other coordination structure that is needed for such incident; 
(ii)possess the authority to make any necessary operational decisions, in accordance with existing Federal law, without obtaining approval from the Secretary; 
(iii)coordinate and direct, as appropriate, Federal response assets deployed within the operational area; 
(iv)serve as the primary point of contact between the Department, the Department of Defense, and States for contingency planning; and 
(v)act as the primary point of contact and situational awareness locally for the Secretary of Homeland Security. 
(d)Training and exercise requirements 
(1)TrainingThe Secretary shall require each Regional Director and Deputy Regional Director for Emergency Management to complete Principal Federal Officer training not later than 60 days after the date on which the Regional Director or Deputy Regional Director is appointed. In addition, the Secretary shall require each Regional Director and Deputy Regional Director to periodically, but not less than annually, undergo specific training to complement the qualifications of the Regional Director or Deputy Regional Director. Such training shall include training with respect to the National Incident Management System, the National Response Plan, and such other subjects as determined by the Secretary. 
(2)ExercisesThe Secretary shall require each Regional Director and Deputy Regional Director for Emergency Management to regularly participate in regional or national exercises. 
(e)Regional Advisory Councils on Emergency Management 
(1)EstablishmentThere is in each Regional Office a Regional Advisory Council on Emergency Management. Each Advisory Council shall report to the Regional Director of the Regional Office.  
(2)Membership 
(A)The Regional Director shall appoint the following members to the Advisory Council of that Regional Director’s Regional Office— 
(i)subject matter experts from across the Federal Government, including representatives from the Departments of Defense, Energy, Health and Human Services, and Transportation; 
(ii)subject matter experts from components of the Directorate, including the Offices of Grants and Planning, Training and Exercises, Public and Community Preparedness, Infrastructure Protection, Response, and Recovery; 
(iii)subject matter experts from other components of the Department, including the Coast Guard, United States Customs and Border Protection, Immigration and Customs Enforcement, the Transportation Security Administration, and the United States Secret Service; 
(iv)subject matter experts representing emergency response providers and emergency response support providers; and 
(v)subject matter experts from the private sector. 
(B)State, local, and tribal governments within the geographic area served by the Regional Office shall appoint officials, including Adjutants General and emergency managers, as members of the Advisory Council.  
(3)Terms of office 
(A)In generalThe term of office of each member of the Advisory Council shall be 3 years. 
(B)Initial appointmentsOf the members initially appointed to the Advisory Council— 
(i)one third shall be appointed for a term of 1 year; and 
(ii)one third shall be appointed for a term of 2 years. 
(4)ChairAt the first meeting of the Advisory Council, the members of the Advisory Council appointed under paragraph (2) shall elect a chair of the Advisory Council. 
(5)MeetingsThe Advisory Council shall meet at least biennially at the call of the chair. Each member shall be given appropriate notice of the call of each meeting, whenever possible not less than 15 days before the meeting. 
(6)Regional factorsThe size and composition of each Advisory Council shall be determined by— 
(A)the size of the region associated with the Advisory Council; 
(B)the propensity of that region to experience natural disasters and other emergencies; 
(C)the risk of acts of terrorism within the region; and 
(D)State, local, and tribal preparedness, as measured against the National Preparedness Goal. 
(7)ResponsibilitiesThe Advisory Council shall carry out the following responsibilities: 
(A)Advise the Regional Director on emergency management issues specific to that region. 
(B)Identify any geographic, demographic, or other characteristics peculiar to any State, local, or tribal government within the region that might make preparedness, mitigation, response, or recovery more complicated or difficult. 
(C)Advise the Regional Director on developing a process of peer review for catastrophic emergency plans submitted under section 524. 
(D)Advise the Regional Director of any weaknesses or deficiencies in preparedness, mitigation, response, and recovery for any State, local, or tribal government within the region of which the Advisory Council is aware. 
(E)Provide recommendations on other matters pertaining to emergency management. 
(F)Provide such advice as the Regional Director requests. 
(f)CoordinationEach Regional Director for Emergency Management shall coordinate all activities conducted under this section with other Federal departments and agencies, and shall not have authority over other agencies of the Department, including the Coast Guard, the United States Customs and Border Protection, Immigration and Customs Enforcement, the Transportation Security Administration, or the United States Secret Service. 
(g)Retention of authorities 
(1)Federal Coordinating OfficerNothing in this section shall be construed as affecting any authority of the Federal Coordinating Officer under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5201 et seq.). 
(2)State, local, and tribal governmentsNothing in this section shall be construed as limiting the power of State, local, and tribal governments. 
(h)Deadline and use of existing offices 
(1)DeadlineThe Secretary shall establish the Regional Offices required under this section not later than one year after the date of the enactment of National Emergency Management Reform and Enhancement Act of 2006. 
(2)Use of existing field officesIn establishing the Regional Offices required under this section, the Secretary shall, to the extent practicable, co-locate and consolidate field offices of the Department that are in existence as of the date of the enactment of such Act and use the regional offices of the Federal Emergency Management Agency that are in existence as of that date as the foundation for the Regional Offices required under this section.   
505.Chief Medical Officer 
(a)In generalThere is in the Department a Chief Medical Officer, who shall be appointed by the President, by and with the advice and consent of the Senate. The Chief Medical Officer shall report directly to the Under Secretary for Emergency Management. 
(b)ResponsibilitiesThe Chief Medical Officer shall have the primary responsibility within the Department for medical issues related to acts of terrorism, natural disasters, and other emergencies, including the following: 
(1)Serving as the Secretary's principal advisor on medical and public health issues. 
(2)Coordinating the biosurveillance and detection activities of the Department. 
(3)Ensuring that decision support tools link biosurveillance and detection information to near real-time response actions at the State, local, and tribal level. 
(4)Ensuring internal and external coordination of all medical preparedness and response activities of the Department, including training, exercises, and equipment support. 
(5)Serving as the Department's primary point of contact with the Departments of Agriculture, Defense, Health and Human Services, Transportation, and Veterans Affairs, and other Federal departments or agencies, on medical and public health issues. 
(6)Serving as the Department’s primary point of contact with respect to medical and public health matters. 
(7)Discharging, in coordination with the Under Secretary for Science and Technology, responsibilities of the Department related to Project Bioshield. 
(8)Establishing doctrine and priorities for the National Disaster Medical System and supervising its medical components, consistent with the National Response Plan and the National Incident Management System. 
(9)Establishing doctrine and priorities for the Metropolitan Medical Response System, consistent with the National Response Plan and the National Incident Management System. 
(10)Assessing and monitoring long-term health issues of emergency response providers and emergency response support providers. 
(11)Developing and updating guidelines for State, local, and tribal governments for medical response plans for chemical, biological, radiological, nuclear, or explosive weapon attacks. 
(12)Identifying, in consultation with the Secretary of Health and Human Services, appropriate medical equipment and supplies for inclusion in the force packages under the Prepositioned Equipment Program under section 581. 
(13)Performing such other duties relating to such responsibilities as the Secretary may require. 
(c)DeputyThere is in the Department a Deputy Chief Medical Officer, who shall be appointed by the Secretary and who shall assist the Chief Medical Officer in carrying out the responsibilities under subsection (b). 
(d)Long-term health assessment program 
(1)In generalThe Chief Medical Officer, in consultation with the Director of the National Institute for Occupational Safety and Health, shall establish a program to assess, monitor, and study the health and safety of emergency response providers and emergency response support providers following Incidents of National Significance declared by the Secretary under the National Response Plan. 
(2)Cooperative agreementsIn carrying out the program under this subsection, the Chief Medical Officer shall enter into cooperative agreements, as necessary, with medical institutions in the areas affected by such Incidents of National Significance. 
506.Office of State, Local, and Tribal Government Coordination 
 (a) Establishment There is in the Directorate of Emergency Management an Office of State, Local, and Tribal Government Coordination to oversee and coordinate programs of the Directorate for and relationships with national organizations representing State, local, and tribal governments. 
(b)DirectorThe Office shall be headed by a Director, who shall be appointed by the Secretary.  
 (c) Responsibilities The Director of the Office of State, Local, and Tribal Government Coordination shall, in consultation with the Regional Directors for Emergency Management appointed under section 504(b), carry out the following responsibilities: 
 (1) Coordinating the activities of the Directorate relating to State, local, and tribal government.  
 (2) Assessing and advocating for the resources needed by State, local, and tribal governments to prevent, prepare for, respond to, mitigate against, and recover from acts of terrorism, natural disasters, and other emergencies.  
 (3) Providing State, local, and tribal governments with regular information, research, and technical support to assist local efforts in securing the homeland.  
 (4) Developing a process for receiving meaningful and timely consultation from State, local, and tribal governments to assist in the development of an integrated national emergency management system. 
(5)Scheduling regular meetings with representatives selected by State, local, and tribal governments. 
(6)Ensuring the coordination of the planning and reporting requirements imposed on State, local, and tribal governments by the Directorate.   
507.Office of National Capital Region Coordination 
 (a) Establishment 
 (1) In general There is in the Directorate of Emergency Management the Office of National Capital Region Coordination, to oversee and coordinate Federal programs for and relationships with State, local, and regional authorities in the National Capital Region, as defined under section 2674(f)(2) of title 10, United States Code.  
 (2) Director The Office shall be headed by a Director, who shall be appointed by the Secretary. The Director shall report directly to the Under Secretary for Emergency Management.  
 (3) Cooperation The Secretary shall cooperate with the Mayor of the District of Columbia, the Governors of Maryland and Virginia, and other State, local, and regional officers in the National Capital Region to integrate the District of Columbia, Maryland, and Virginia into the planning, coordination, and execution of the activities of the Federal Government for the enhancement of domestic preparedness for acts of terrorism, natural disasters, and other emergencies.   
 (b) Responsibilities The Director of the Office of National Capital Region Coordination shall carry out the following responsibilities: 
 (1) Overseeing and coordinating the activities of the Department relating to the National Capital Region, including cooperation with the Office for State, Local, and Tribal Government Coordination.  
 (2) Assessing and advocating for the resources needed by State, local, and regional authorities in the National Capital Region to implement efforts to secure the homeland.  
 (3) Providing State, local, and regional authorities in the National Capital Region with regular information, research, and technical support to assist the efforts of State, local, and regional authorities in the National Capital Region in securing the homeland.  
 (4) Developing a process for receiving meaningful input from State, local, and regional authorities and the private sector in the National Capital Region to assist in the development of the homeland security plans and activities of the Federal Government.  
 (5) Coordinating with Federal agencies in the National Capital Region on emergency preparedness to ensure adequate planning, information sharing, training, and execution of the Federal role in domestic preparedness activities.  
 (6) Coordinating with Federal, State, local, and regional agencies and private sector entities in the National Capital Region on emergency preparedness to ensure adequate planning, information sharing, training, and execution of domestic preparedness activities among such agencies and entities.  
 (7) Serving as a liaison between the Federal Government and State, local, and regional authorities and private sector entities in the National Capital Region to facilitate access to Federal grants and other programs.   
 (c) Annual Report The Director shall submit to Congress an annual report that includes the following: 
 (1) The identification of any resources required to fully implement homeland security efforts in the National Capital Region.  
 (2) An assessment of the progress made by the National Capital Region in implementing homeland security efforts.  
 (3) The recommendations of the Director with respect any additional resources needed to fully implement homeland security efforts in the National Capital Region.   
 (d) Limitation Nothing in this section shall be construed as limiting the power of any State, local, or tribal government. 
508.National Advisory Council on Emergency Management 
(a)EstablishmentNot later than 60 days after the date of the enactment of this section, the Secretary shall establish an advisory body pursuant to section 871(a), to be known as the National Advisory Council on Emergency Management. 
(b)ResponsibilitiesThe Advisory Council shall assist the Secretary in implementing subsection (c). 
(c)Requirement to review, revise, or replace certain documentsThe Secretary shall periodically, but not less than biennially, review, revise, or replace— 
(1)the National Response Plan; 
(2)the National Incident Management System; 
(3)the National Preparedness Guidance; 
(4)the National Preparedness Goal; 
(5)the Targeted Capabilities List; 
(6)the Universal Task List; 
(7)the National Infrastructure Protection Plan; 
(8)the National Planning Scenarios; 
(9)any successor to any document under any of paragraphs (1) through (8); and 
(10)any other national initiatives on acts of terrorism, natural disasters, and other emergencies that affects emergency response providers and emergency response support providers as necessary. 
(d)Report 
(1)In generalNot later than 1 year after the date on which the Advisory Council is established under subsection (a), and not later than every 2 years thereafter, the Advisory Council shall submit to the Secretary a report on the recommendations of the Advisory Council for reviewing, revising, or replacing such national initiatives. 
(2)ContentsEach report shall— 
(A)include a priority ranking of essential capabilities for emergency preparedness in order to provide guidance to the Secretary and to the Congress on determining the appropriate allocation of, and funding levels for, the needs of emergency response providers; 
(B)set forth a methodology by which any State, local, or tribal government will be able to determine the extent to which it possesses or has access to the essential capabilities that State, local, and tribal governments having similar risks should obtain; 
(C)describe the availability of national voluntary consensus standards, and whether there is a need for new national voluntary consensus standards, with respect to training and equipment for emergency response providers; 
(D)include such additional matters as the Secretary may specify in order to further the emergency preparedness capabilities of emergency response providers; and 
(E)include such revisions to the contents of previous reports as are necessary to take into account changes in the most current risk assessment prepared by and available from the Chief Intelligence Officer and the Assistant Secretary for Infrastructure Protection or other relevant information as determined by the Secretary.  
(3)Consistency with Federal working groupThe Advisory Council shall ensure that its recommendations for essential capabilities for emergency preparedness are, to the extent feasible, consistent with any preparedness goals or recommendations of the Federal working group established under section 319F(a) of the Public Health Service Act (42 U.S.C. 247d–6(a)).  
(e)Membership 
(1)In generalThe Advisory Council shall consist of 30 members appointed by the Secretary, and shall, to the extent practicable, represent a geographic (including urban and rural) and substantive cross section of emergency managers, emergency response providers, and emergency response support providers from State, local, and tribal governments, including as appropriate— 
(A)members selected from the emergency management and response fields, including fire service, law enforcement, hazardous materials response, emergency medical services, and emergency management personnel; 
(B)health scientists, emergency and inpatient medical providers, and public health professionals, including— 
(i)experts in emergency health care response to chemical, biological, radiological, and nuclear terrorism; 
(ii)experts in providing mental health care during emergency response operations; and 
(iii)experts in stockpiling medical equipment and supplies and medical logistics; 
(C)experts from Federal, State, and local governments, and the private sector, representing standards-setting organizations, including representation from the voluntary consensus codes and standards development community, particularly those with expertise in the emergency preparedness and response field; 
(D)State and local officials with expertise in terrorism preparedness and emergency management, including Adjutants General, subject to the condition that if any such official is an elected official representing one of the two major political parties, an equal number of elected officials shall be selected from each such party; and 
(E)members selected from the emergency response support field, including public works, utilities, and transportation personnel who are routinely engaged in emergency response. 
(2)Coordination with the Departments of Health and Human Services and TransportationIn the selection of members of the Advisory Council who are health or emergency medical services professionals, the Secretary shall coordinate such selection with the Secretaries of Health and Human Services and Transportation. 
(3)Ex officio membersThe Secretary and the Secretary of Health and Human Services shall each designate one or more officers of their respective Department to serve as ex officio members of the Advisory Council. One of the ex officio members from the Department of Homeland Security shall be the designated officer of the Federal Government for purposes of subsection (e) of section 10 of the Federal Advisory Committee Act (5 App. U.S.C.). 
(4)Terms of office 
(A)In generalExcept as provided in subparagraph (B), the term of office of each member of the Advisory Council shall be 3 years. 
(B)Initial appointmentsOf the members initially appointed to the Advisory Council—— 
(i)one third shall be appointed for a term of 1 year; and 
(ii)one third shall be appointed for a term of 2 years. 
(f)Applicability of Federal Advisory Committee Act 
(1)In generalNotwithstanding section 871(a) and subject to paragraph (2), the Federal Advisory Committee Act (5 U.S.C. App.), including subsections (a), (b), and (d) of section 10 of such Act, and section 552b(c) of title 5, United States Code, shall apply to the Advisory Council. 
(2)TerminationSection 14(a)(2)(B) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Council. 
509.Reorganization of DirectorateThe Secretary may not allocate or reallocate functions among the officers of the Directorate of Emergency Management or establish, consolidate, alter, or discontinue organizational units within the Directorate of Emergency Management under the authority of section 872 until the date that is 120 days after the date on which the Secretary submits to Congress a report describing the proposed allocation, reallocation, establishment, consolidation, alteration or discontinuance.  
BEmergency Preparedness 
521.Office of Grants and Planning 
(a)In generalThere is in the Department an Office of Grants and Planning under the authority of the Under Secretary for Emergency Management. 
(b)Assistant SecretaryThe head of the office shall be the Assistant Secretary for Grants and Planning. 
(c)ResponsibilitiesThe Assistant Secretary for Grants and Planning shall carry out the following responsibilities: 
(1)Administering Department grant programs that enhance the capacity of State, regional, local, and tribal governments to prevent, prepare for, mitigate against, respond to, and recover from acts of terrorism, natural disasters, and other emergencies. 
(2)Ensuring coordination of the homeland security assistance programs of the Federal Government. 
(3)Establishing incentives for the efficient administration of Federal homeland security assistance. 
(4)Evaluating the effectiveness of funded Department programs and disseminating lessons learned, as appropriate. 
(5)Reviewing and revising, in consultation with the NIC (as that term is used in section 541) and the National Advisory Council on Emergency Management, on a periodic basis, but not less than biennially, preparedness documents and capabilities-based planning tools, related to catastrophic acts of terrorism, natural disasters, and other emergencies, including— 
(A)the National Preparedness Goal; 
(B)the Targeted Capabilities List; 
(C)the Universal Task List; 
(D)the National Planning Scenarios; and 
(E)any other document or tool in support of Homeland Security Presidential Directive 8 or any other Homeland Security Presidential Directive related to the national emergency management system. 
(6)Establishing, in coordination with State, local, and tribal governments, a clear and accountable process for achieving, maintaining, and enhancing national preparedness for catastrophic acts of terrorism, natural disasters, and other emergencies. 
(7)Providing technical assistance to State, local, and tribal governments on catastrophic planning and preparedness. 
(8)Developing performance measures and metrics for assessing national preparedness. 
(9)Assessing, on a periodic basis, but not less than annually, the effectiveness of preparedness capabilities at the Federal, State, local, and tribal levels. 
(10)Developing priorities for Federal homeland security assistance to State, local, and tribal governments on the basis of such periodic assessments. 
(11)Implementing a shared resource planning system to facilitate collaborative plan development. 
(12)Reviewing, in coordination with appropriate Federal departments and agencies, all Federal preparedness activities. 
(13)Performing such other duties relating to such responsibilities as the Secretary may require. 
(d)Annual status reportsNot later than 60 days after the last day of each fiscal year, the Secretary shall provide to Congress a status report on the Nation’s level of preparedness during that fiscal year, including State, local, and tribal capabilities, the readiness of Federal response assets, the utilization of mutual aid, and an assessment of how the Federal homeland security assistance programs support the National Preparedness Goal. 
522.Office of Training and Exercises 
(a)In generalThere is in the Department an Office of Training and Exercises under the authority of the Under Secretary for Emergency Management. 
(b)Assistant SecretaryThe head of the office shall be the Assistant Secretary for Training and Exercises. 
(c)ResponsibilitiesThe Assistant Secretary for Training and Exercises shall— 
(1)establish specific requirements for training programs and exercises for Federal, State, regional, local, and tribal government officials, emergency response providers, emergency response support providers, and other entities as appropriate; 
(2)design, develop, perform, and evaluate training programs and exercises at all levels of government to enhance and test the Nation’s capability to prevent, prepare for, mitigate against, respond to, and recover from threatened or actual acts of terrorism, natural disasters, and other emergencies; 
(3)establish common supporting methodology for training programs and exercises; 
(4)define and implement performance measures for training programs and exercises; 
(5)coordinate the training and exercise activities of the Department; 
(6)serve as the primary point of contact in the Department for homeland security training and exercises for other Federal departments and agencies; 
(7)identify, analyze, and monitor the implementation of best practices and lessons learned with respect to training and exercises; 
(8)establish a comprehensive program for the professional development and education of homeland security personnel at all levels of government, nongovernmental organizations, and emergency management personnel in the private sector; and 
(9)perform such other duties relating to such responsibilities as the Secretary may require. 
(d)TransferThe Assistant Secretary for Training and Exercises shall have authority over the following: 
(1)The Noble Training Center. 
(2)The Center for Domestic Preparedness. 
(3)The National Emergency Training Center. 
(4)The National Exercise and Evaluation Program.  
(e)National exercise program 
(1)In generalThe Secretary, acting through the Assistant Secretary for Training and Exercises, shall carry out a National Exercise Program for the purpose of testing, evaluating, and enhancing the capabilities of Federal, State, regional, local, and tribal government entities to prevent, prepare for, respond to, mitigate against, and recover from threatened or actual acts of terrorism, natural disasters, and other emergencies. 
(2)Contents of ProgramThe National Exercise Program— 
(A)shall enhance coordination for preparedness between all levels of government, emergency response providers, emergency response support providers, nongovernmental organizations, international governments and organizations, and the private sector; 
(B)shall be— 
(i)multi disciplinary in nature, including, as appropriate, information analysis and cybersecurity components; 
(ii)as realistic as practicable and based on current risk assessments, including credible threats, vulnerabilities, and consequences; 
(iii)carried out with the minimum degree of notice to involved parties regarding the timing and details of such exercises, consistent with safety considerations; 
(iv)evaluated against performance measures and followed by corrective action to solve identified deficiencies; and 
(v)assessed to learn best practices, which the Secretary shall share with appropriate Federal, State, regional, local, and tribal personnel, authorities, and training institutions for emergency response providers and emergency response support providers; and 
(C)shall provide assistance to State, regional, local, and tribal governments with the design, implementation, and evaluation of exercises that— 
(i)conform to the requirements under subparagraph (B); 
(ii)are consistent with any applicable State or urban area homeland security strategy or plan; 
(iii)support implementation of— 
(I)the National Incident Management System; 
(II)the National Response Plan; 
(III)the National Preparedness Goal; 
(IV)the National Preparedness Guidance; 
(V)the National Infrastructure Protection Plan; and 
(VI)any other similar national initiatives; and 
(iv)provide for systematic evaluation of readiness. 
(3)National level exercisesThe Secretary, acting through the Assistant Secretary for Training and Exercises, shall periodically but not less than biennially, perform national exercises for the following purposes: 
(A)To involve in national exercises high-ranking officials from— 
(i)Federal, State, local, tribal, and international governments; 
(ii)nongovernmental organizations, including faith-based organizations; 
(ii)the private sector; and 
(iv)others as the Secretary considers appropriate. 
(B)To test and evaluate, in coordination with the Attorney General and the Secretary of Defense, the capability of Federal, State, local, and tribal government entities to detect, disrupt, and prevent threatened or actual catastrophic acts of terrorism, especially those involving weapons of mass destruction; 
(C)To test and evaluate the readiness of Federal, State, local, and tribal government entities to respond in a coordinated and unified manner to catastrophic acts of terrorism, natural disasters, and other emergencies; and 
(D)To test and evaluate the readiness of Federal, State, local, and tribal government entities to recover from catastrophic acts of terrorism, natural disasters, and other emergencies. 
(4)Coordination and consultationIn carrying out the National Exercise Program, the Secretary shall— 
(A)coordinate with— 
(i)components of the Department that have expertise in exercises, including the Coast Guard, the United States Secret Service, United States Customs and Border Protection, and United States Immigration and Customs Enforcement; and 
(ii)such other Federal departments and agencies as the Secretary determines are appropriate; and 
(B)consult regularly with— 
(i)a geographic and substantive cross section of emergency response providers and emergency response support providers (including such providers located in both urban and rural areas);  
(ii)Federal, State, and local training institutions for emergency response providers and emergency response support providers; and 
(iii)State and local officials, including Adjutant Generals, with expertise in terrorism preparedness and emergency management.  
(5)Top official prevention exercisesNo later than one year after the date of enactment of the National Emergency Management Reform and Enhancement Act of 2006, the Secretary, acting through the Assistant Secretary for Training and Exercises, shall establish a program through which the Secretary carries out periodically but not less than biennially a national terrorism prevention exercise for the purposes of— 
(A)involving in national exercises high-ranking officials from Federal, State, local, tribal, and international governments, as the Secretary considers appropriate; and 
(B)testing and evaluating, in coordination with the Attorney General and the Secretary of Defense, the capability of Federal, State, local, and tribal government entities to detect, disrupt, and prevent threatened or actual catastrophic acts of terrorism. 
(6)National exercise strategyThe Secretary, acting through the Assistant Secretary for Training and Exercises, shall develop a multi-year national homeland security exercise plan and submit the plan to the Homeland Security Council for review and approval. 
(f)National Training Program 
(1)In generalThe Secretary, acting through the Assistant Secretary for Training and Exercises, shall carry out a National Training Program for the purpose of enhancing the capabilities of the Nation’s emergency response providers to prevent, prepare for, respond to, mitigate against, and recover from threatened or actual acts of terrorism, natural disasters, and other emergencies. 
(2)RequirementsThe National Training Program shall provide training that— 
(A)reaches multiple disciplines, including Federal, State, and local government officials, emergency response providers, emergency response support providers, the private sector, international governments and organizations, and other entities as the Secretary considers appropriate; 
(B)provides training at the awareness, performance, and management and planning levels; 
(C)utilizes multiple training mediums and methods, including— 
(i)direct delivery; 
(ii)train-the-trainer; 
(iii)computer-based training; 
(iv)web-based training; and 
(v)video teleconferencing; 
(D)is consistent with any applicable State or urban area homeland security strategy or plan; 
(E)is consistent with, and supports implementation of, the National Incident Management System, the National Response Plan, the National Preparedness Goal, the National Preparedness Guidance, the National Infrastructure Protection Plan, and other such national initiatives; 
(F)is evaluated against clear and consistent performance measures; and 
(G)to the greatest extent practicable, utilizes State, regional, and tribal training institutions. 
(3)National voluntary consensus standardsThe Secretary shall— 
(A)support the development, promulgation, and regular updating as necessary of national voluntary consensus standards for training; and 
(B)ensure that the training provided under the National Training Program is consistent with such standards. 
(4)Training partnersIn developing and delivering training under the National Training Program, the Secretary shall— 
(A)work with government training facilities, academic institutions, private organizations, and other entities that provide specialized, state-of-the-art training for emergency responder providers or emergency response support providers; and 
(B)utilize, as appropriate, training courses provided by community colleges, State and local public safety academies, State and private universities, and other facilities. 
(5)Coordination and consultationIn carrying out the National Training Program, the Secretary shall— 
(A)coordinate with— 
(i)components of the Department that have expertise in training, including the Coast Guard, the United States Secret Service, the United States Fire Administration, and the Federal Law Enforcement Training Center; and 
(ii)such other Federal departments and agencies as the Secretary determines are appropriate; and 
(B)consult regularly with— 
(i)a geographic and substantive cross section of emergency response providers and emergency response support providers (including such providers located in both urban and rural areas); and 
(ii)State and local officials, including Adjutants General, with expertise in terrorism preparedness and emergency management. 
(g)Remedial Action Management ProgramThe Secretary, acting through the Assistant Secretary for Training and Exercises, shall establish a Remedial Action Management Program to— 
(1)identify and analyze training, exercises, and real-world events for lessons learned and best practices; 
(2)generate after action reports for Incidents of National Significance as declared by the Secretary under the National Response Plan; 
(3)disseminate lessons learned and best practices; 
(4)monitor the implementation of lessons learned and best practices; 
(5)conduct remedial action tracking and long-term trend analysis; and 
(6)certify that— 
(A)recipients of Federal homeland security assistance have implemented lessons learned and best practices, as appropriate; and 
(B)ensure that no recipient uses any Federal homeland security assistance without such certification. 
(h)National domestic preparedness consortiumThere is in the Department a National Domestic Preparedness Consortium that— 
(1)includes as members— 
(A)the Center for Domestic Preparedness; 
(B)the New Mexico Institute of Mining and Technology; 
(C)Louisiana State University; 
(D)Texas A&M University; and 
(E)the Nevada Test Site of the Department of Energy. 
(2)identifies, develops, tests, and delivers training to State, local, and tribal emergency response providers; 
(3)provides on-site training at the performance and management and planning levels; and 
(4)facilitates the delivery of awareness level training by the training partners of the Department. 
(i)National exercise simulation centerThere is in the Department a National Exercise Simulation Center that uses a mix of live, virtual, and constructive simulations to— 
(1)prepare elected officials and emergency response providers at all levels of Government to operate cohesively; 
(2)provide a learning environment for the homeland security personnel of all Federal departments and agencies; 
(3)assist in the development of operational procedures and exercises, particularly those based on catastrophic incidents; and 
(4)allow incident commanders to exercise decision-making in a simulated environment.  
523.Essential capabilities 
(a)Establishment of essential capabilities 
(1)In generalBuilding upon the National Preparedness Goal, the Secretary, acting through the Assistant Secretary for Grants and Planning, shall regularly update, revise, or replace essential capabilities for State, local, and tribal government emergency preparedness, in consultation with the following: 
(A)The National Advisory Council on Emergency Management under section 508. 
(B)Components of the Department, including the Under Secretary for Science and Technology, the Chief Intelligence Officer, the Director for Operations Coordination, the Assistant Secretary for Policy, the Assistant Secretary for Transportation Security, the Assistant Secretary for Infrastructure Protection, the Assistant Secretary for Cybersecurity and Telecommunications, the Commissioner of United States Customs and Border Protection, and the Commandant of the Coast Guard. 
(C)The Secretary of Health and Human Services. 
(D)Other appropriate Federal departments and agencies. 
(E)State, local, and tribal emergency response providers. 
(F)State, local, and tribal emergency response support providers. 
(G)State, local, and tribal prevention and emergency management officials, including Adjutant Generals. 
(H)Consensus-based standardmaking organizations responsible for setting standards relevant to emergency response providers and emergency response support providers. 
(2)DeadlinesThe Secretary shall update, revise, or replace the essential capabilities under paragraph (1) not later than 30 days after receiving the report submitted by the National Advisory Council on Emergency Management under section 508(d).  
(3)Report on provision of essential capabilitiesThe Secretary shall ensure that a report containing a detailed description of the essential capabilities is provided promptly to State and tribal governments and to Congress. The States shall make the description of the essential capabilities available as appropriate to local governments within their jurisdictions. 
(b)ObjectivesThe Secretary shall ensure that essential capabilities meet the following objectives: 
(1)Essential capabilities shall describe specifically the planning, personnel, equipment, training, and exercises that State, local, or tribal governments should possess or have access to for purposes of the Department’s goals for emergency preparedness based on— 
(A)the National Preparedness Goal and supporting directives, policies, and guidelines; 
(B)the most current risk assessment available from the Chief Intelligence Officer of the threats of terrorism against the United States; 
(C)the risks faced by different types of communities, including communities of various sizes, geographies, and other distinguishing characteristics; and 
(D)the principles of regional coordination and mutual aid among State, local, and tribal governments. 
(2)Essential capabilities shall be sufficiently flexible so as to allow State, local, and tribal government officials to establish priorities based on local or regional needs while reaching nationally determined emergency preparedness levels within a specified time period. 
(3)Essential capabilities shall be designed to enable the measurement of progress toward specific emergency preparedness goals. 
(c)Factors to be considered 
(1)In generalIn updating, revising, or replacing essential capabilities for State, local, or tribal governments under subsection (a)(1), the Secretary specifically shall consider the variables of threat, vulnerability, and consequences with respect to population (including transient commuting and tourist populations), areas of high population density, critical infrastructure, coastline, and international borders. 
(2)Basis for considerationSuch consideration shall be based upon the most current risk assessment available from the Chief Intelligence Officer and the Assistant Secretary for Infrastructure Protection of the threats of terrorism against the United States and the needs described in the National Preparedness Goal and the directives, policies, and guidelines supporting the National Preparedness Goal. 
524.Catastrophic planning 
(a)Catastrophic emergency plans requiredThe Secretary, acting through the Assistant Secretary for Grants and Planning and in consultation with the Assistant Secretary for Training and Exercises, shall require any State or urban area that submits an application to the Secretary for Federal homeland security financial assistance administered by the Department to maintain a catastrophic emergency plan to be implemented in the event of an act of terrorism, natural disaster, or other emergency. The Secretary shall require the State or urban area to update, implement, and exercise the catastrophic emergency plan as necessary. 
(b)RequirementsEach catastrophic emergency plan required under this section, with respect to a State or urban area, shall include— 
(1)evacuation and sheltering in place procedures for the general population of the State or urban area; 
(2)the procedures in place to address the pre-positioning of food, medical and fuel supplies; 
(3)the evacuation and sheltering in place procedures for populations with special needs, including persons with disabilities, health problems, language barriers, and income barriers, the elderly, children, and individuals with pets, service animals, or farm animals; 
(4)sheltering options for displaced populations; 
(5)the augmentation of response resources; 
(6)regional planning, mutual aid agreements, and requests for assistance that can meet urgent needs; 
(7)the adequacy of delivery networks for critical services and supplies; 
(8)the degree to which the plan is mutually supportive among contiguous jurisdictions and States; 
(9)the use of all available and appropriate transportation modes and resources, including the identification of routes of egress and ingress, and destinations; 
(10)the changes in authorities or regulations which may be necessary for the plan to meet the demands of a catastrophic event; 
(11)contingency plans for the survivability, sustainability, and interoperability of emergency communications systems; 
(12)procedures for disseminating timely and accurate public alerts and warnings; 
(13)procedures and policies for the continuity of operations for government and other essential services; and 
(14)search and rescue procedures for populations with special needs, including persons with disabilities, health problems, language barriers, and income barriers, the elderly, children, and individuals with pets, service animals, or farm animals. 
(c)ConsistencyA catastrophic emergency plan required under this section shall be consistent with, and support the implementation of— 
(1)any applicable State or urban area homeland security strategy or plan; and 
(2)the National Incident Management System, the National Response Plan, the National Preparedness Goal, the National Preparedness Guidance, the National Infrastructure Protection Plan, and other such national initiatives as may be determined by the Secretary. 
(d)Peer review certification 
(1)Development of regional plansEach Regional Director for Emergency Management under section 504, in coordination with the Assistant Secretary for Grants and Planning, shall develop a process of peer review for any catastrophic emergency plan submitted under subsection (a) by a State or urban area in the geographical area in which the Regional Office directed by that Regional Director for Emergency Management is located. 
(2)Deadline for submission of plansNot later than one year after the date of the enactment of the National Emergency Management Reform and Enhancement Act of 2006, each Regional Director for Emergency Management shall submit a plan to the National Advisory Council on Emergency Management describing the peer review process developed by the Regional Director for Emergency Management. The National Advisory Council on Emergency Management shall review and approve or disapprove each such plan. 
(e)Remedial actionNot later than 90 days after completion of exercises under subsection (a), the Secretary, in consultation with the Assistant Secretary for Training and Exercises, shall develop a lessons learned and remedial action strategy for catastrophic planning. 
(f)ConsultationIn developing the catastrophic emergency plan required under this section, a State or urban area shall consult with and seek appropriate comments from— 
(1)local governments within the urban area or State; 
(2)a geographic and substantive cross section of emergency response providers and emergency response support providers within the urban area or State (including, in the case of a State, such providers from both urban and rural areas within the State); and 
(3)locally-governed multi-jurisdictional councils of governments and regional planning commissions responsible for implementing and coordinating local emergency response plans. 
525.System assessment and validation for emergency responders program 
(a)In generalThe Secretary, acting through the Under Secretary for Emergency Management, shall establish a System Assessment and Validation for Emergency Responders Program to provide high quality, impartial, and operationally relevant evaluations and validations of critical emergency response provider-related equipment and systems and provide such evaluations and validations to emergency response providers in an operationally useful form. 
(b)RequirementsThe program established under subsection (a) shall— 
(1)provide impartial, practitioner relevant, and operationally oriented assessments and validations of emergency response provider equipment and systems, including— 
(A)commercial, off-the-shelf emergency response provider equipment and systems in all equipment list categories of the Interagency Board for Equipment Standardization and Interoperability; and 
(B)such other equipment or systems as the Secretary determines are appropriate. 
(2)provide information that enables decision-makers and emergency response providers to better select, procure, use, and maintain emergency response provider equipment or systems; 
(3)assess and validate the performance of products within a system and systems within systems; and 
(4)provide information and feedback to emergency response providers through a well-maintained, Internet-accessible database. 
(c)Assessment and validation processThe assessment and validation of emergency response provider equipment and systems shall utilize multiple evaluation techniques, including 
(1)operational assessments of equipment performance on vehicle platforms; 
(2)technical assessments on a comparative basis of system component performance across makes and models under controlled conditions; and 
(3)integrative assessments on an individual basis of system component interoperability and compatibility with other system components. 
526.Homeland Security Education Program 
(a)EstablishmentThe Secretary, acting through the Assistant Secretary for Training and Exercises, shall establish a graduate-level Homeland Security Education Program in the National Capital Region to provide educational opportunities to senior Federal officials and selected State and local officials with homeland security and emergency management responsibilities. 
(b)Leveraging of existing resourcesTo maximize efficiency and effectiveness in carrying out the Program, the Secretary shall use existing Department-reviewed Master's Degree curricula in homeland security, including curricula pending accreditation, together with associated learning materials, quality assessment tools, digital libraries, exercise systems and other curriculum components already being delivered by Federal, State, and private universities and educational facilities, including the National Domestic Preparedness Consortium. 
(c)Student enrollment 
(1)SourcesThe student body of the Program shall include officials from Federal, State, tribal, and local governments, and from other sources designated by the Under Secretary for Emergency Management. 
(2)Enrollment priorities and selection criteriaThe Under Secretary for Emergency Management shall establish policies governing student enrollment priorities and selection criteria that are consistent with the mission of the Program. 
(3)DiversityThe Secretary shall take reasonable steps to ensure that the student body represents racial, gender, and ethnic diversity. 
(d)Service Commitment 
(1)In generalBefore any employee selected for the Program may be assigned to such education, the employee shall agree in writing to— 
(A)continue in the service of the agency sponsoring the employee during the two-year period beginning on the date on which the employee completes the program, unless the employee is involuntarily separated from the service of that agency for reasons other than reduction in force; and 
(B)pay to the Government the amount of the additional expenses incurred by the Government in connection with the employee’s education if the employee is voluntarily separated from the service to the agency before the end of the period described in subparagraph (A). 
(2)Payment of expenses 
(A)ExemptionAn employee who leaves the service of the sponsoring agency to enter into the service of another agency in any branch of the Government shall not be required to make a payment under paragraph (1)(B), unless the head of the agency that sponsored the education of the employee notifies the employee before the date on which the employee enters the service of the other agency that payment is be required under that paragraph. 
(B)Amount of paymentIf an employee is required to make a payment under paragraph (1)(B), the agency that sponsored the education of the employee shall determine the amount of the payment, except that such amount may not exceed the pro rata share of the expenses incurred for the time remaining in the two-year period.  
(3)Recovery of paymentIf an employee who is required to make a payment under this subsection does not make the payment, a sum equal to the amount of the expenses incurred by the Government for the education of that employee is recoverable by the Government from the employee or his estate by— 
(A)setoff against accrued pay, compensation, amount of retirement credit, or other amount due the employee from the Government; or 
(B)such other method as is provided by law for the recovery of amounts owing to the Government. 
527.Office of Public and Community Preparedness 
(a)In generalThere is in the Directorate of Emergency Management an Office of Public and Community Preparedness. 
(b)DirectorThe Office shall be headed by a Director, who shall be appointed by the Secretary. The Director shall report directly to the Assistant Secretary for Grants and Planning. 
(c)ComponentsThe Office of Public and Community Preparedness shall consist of the following: 
(1)The various component programs of the Citizen Corps, including Community Emergency Response Teams, Fire Corps, Volunteers in Police Service, USA on Watch, and the Medical Reserve Corps. 
(2)The Internet website known as Ready.gov and the components of that website, including Ready Businesses, Ready Kids, and Listo. 
(3)Such other duties relating to community, public, and citizen preparedness as the Secretary may provide. 
(d)ResponsibilitiesThe Director of the Office of Public and Community Preparedness, in coordination with and support of the Regional Directors of Emergency Management under section 504, shall have the primary responsibility within the Department for assisting the efforts of State, local, and tribal governments in preparing citizens and communities in the United States for acts of terrorism, natural disasters, and other emergencies, including primary responsibility for each of the following: 
(1)Coordinating and supporting public and community preparedness efforts at all levels of Government. 
(2)Serving as the principal advisor to the Secretary on public and community preparedness issues. 
(3)Developing guidance on citizen preparedness for grants to State, local, and tribal governments. 
(4)Providing, through the Regional Offices under section 504, State, local, and tribal Citizen Corps Councils with tools, information, and technical assistance to connect local and national citizen preparedness efforts. 
(5)Directing, managing, and implementing all programs associated with the entities under subsection (c). 
(6)Establishing specialized preparedness programs for at-risk communities under subsection (e). 
(7)Ensuring coordination with private sector entities, faith-based groups, other nongovernmental organizations, special needs groups, emergency response provider organizations, emergency response support provider organizations, and international organizations, in order to promote citizen preparedness and participation. 
(8)Developing a comprehensive program of public service announcements for use on a national basis or, in consultation with State, local, or tribal governments, on a regional, State, or local basis. 
(9)Assisting in the implementation of national strategies for public and community preparedness, including the development of individual preparedness skills and capabilities, including assembling preparedness kits, developing emergency communications plans, training in basic fist aid, and learning how to react to a variety of emergencies. 
(e)At-risk communitiesIn carrying out the responsibilities under this section, the Director shall consider the unique preparedness challenges faced by persons with disabilities, health problems, language barriers, and income barriers, the elderly, children, and individuals with pets, service animals, or farm animals. 
(f)National Citizen Corps Council 
(1)In generalThere is in the Directorate a National Citizen Corps Council. The Under Secretary for Emergency Management or a designee shall serve as chair of the Council. 
(2)MembershipThe Council shall consist of national leaders of organizations and associations representing at risk communities described under subsection (e), emergency response providers, emergency response support providers, community and volunteer service providers, government, and the private sector. 
(3)ResponsibilitiesThe responsibilities of the Council are as follows: 
(A)To work together at the national level and encourage members of the Council at the State, local, and tribal level to collaborate in support of the Citizen Corps. 
(B)To identify opportunities for Federal, State, local, and tribal organizations to collaborate to accomplish the shared goals of the Citizen Corps programs. 
(C)To encourage the development and support of local Citizen Corps Councils and to advance the Citizen Corps mission across the country. 
(D)To exchange facts and information on programs to promote public awareness, training, safety, and volunteer service opportunities and on safety and preparedness messages to be conveyed to the public. 
(E)To develop and disseminate messages on safety and emergency preparedness that will be effective in engaging communities and individuals in the Citizen Corps. 
(F)To serve as the catalyst for engaging others within their areas of expertise to promote the Citizen Corps mission. 
(4)MeetingsThe Under Secretary for Emergency Management or a designee shall convene meetings of the National Citizen Corps Council at the discretion of the Under Secretary or at the direction of the Secretary. 
(g)CoordinationThe Director shall— 
(1)coordinate with other Federal entities, as appropriate, including the Departments of Health and Human Services, Justice, Commerce, and Education, the Environmental Protection Agency, and the Corporation for National and Community Service, to enhance public and community preparedness; 
(2)coordinate with State, local, and tribal governments; and 
(3)subject to the availability of appropriations, make grants and enter into contracts and cooperative agreements with other Federal agencies and nongovernmental organizations, as may be necessary and proper to carry out the responsibilities of the Director under this section. 
CEmergency Response 
541.National incident management system and national response plan integration center 
(a)In generalThere is in the Directorate of Emergency Management a National Incident Management System and National Response Plan Integration Center (referred to in this section as the NIC). 
(b)DirectorThe NIC shall be headed by a Director, who shall be appointed by the Secretary. The Director shall report directly to the Deputy Under Secretary for Response and Recovery. 
(c)ResponsibilitiesThe Director, in consultation with the Assistant Secretary for Grants and Planning and the heads of other appropriate Federal departments and agencies, and the National Advisory Council on Emergency Management under section 508, shall establish a mechanism for ensuring ongoing management and maintenance of the National Incident Management System (NIMS), the National Response Plan (NRP), any other document or tool in support of Homeland Security Presidential Directive 5, or any other Homeland Security Presidential Directive related to incident management and response. The responsibilities of the Director shall include the following: 
(1)Revising, as appropriate, the NIMS and the NRP not later than 90 days after the enactment of this section with respect to— 
(A)clarifying the roles and responsibilities of the Principal Federal Official, the Federal Coordinating Officer, the Federal Resource Coordinator, and the Disaster Recovery Manager; 
(B)developing procedures for the timely activation of each such role; 
(C)establishing as part of the NRP an emergency support function with respect to volunteers and donations; 
(D)realigning the emergency support functions of the NRP so as to be consistent with the NIMS;  
(E)developing doctrine and procedures relating to the management of acts of terrorism, natural disasters, and other emergencies affecting multiple State; 
(F)improving the utilization of Federal, State, local, and tribal resources, including the deployment of emergency response providers, specialized equipment, and supplies; 
(G)finalizing and releasing the Catastrophic Incident Supplement to the NRP; 
(H)ensuring the effective use of emergency response providers at emergency scenes; and 
(I)reviewing other matters pertaining to the NIMS and the NRP as the Secretary may require. 
(2)Developing a national program for NIMS and NRP education and awareness, including specific instruction on the purposes of the NIMS and the NRP and responsibilities of the NIC. 
(3)Promoting the compatibility between national voluntary consensus standards for the NIMS and the NRP and such standards developed by other public, private, or professional groups. 
(4)Facilitating the development and publication of materials and standardized templates to support the implementation and continuous refinement of the NIMS and the NRP. 
(5)Developing performance measures and assessment criteria for the various components of the NIMS and the NRP and compliance requirements and compliance timelines for implementation by Federal, State, local, and tribal entities. 
(6)Establishing a peer review process for NIMS compliance certifications that verifies the satisfaction of training, planning, exercising, and other activities. 
(7)Defining, in consultation with the Assistant Secretary for Training and Exercises, the general training requirements and the national training standards and course curricula associated with the NIMS and the NRP. 
(8)Facilitating the development of national voluntary consensus standards, guidelines, and protocols for incident management training and exercises, including consideration of existing exercise and training programs at all levels of government. 
(9)Facilitating the establishment and maintenance of a publication management system for documents supporting the NIMS and the NRP and other related publications and materials related to the NIMS and the NRP, including the development or coordination of general publications. 
(10)Reviewing and certifying, in coordination with accrediting organizations and in consultation with Federal, State, local, tribal, private-sector, and nongovernmental entities, the discipline-specific publication management requirements submitted by professional organizations and associations. 
(11)Facilitating the development and publication of national voluntary consensus standards, guidelines, and protocols for the qualification and certification of emergency response providers and incident management personnel, as appropriate. 
(12)Reviewing and approving, in coordination with appropriate national professional organizations and with input from Federal, State, local, tribal, private-sector, and other nongovernmental entities, the discipline-specific qualification and certification requirements submitted by emergency responder and incident management organizations and associations. 
(13)Facilitating the establishment and maintenance of a documentation and database system related to qualification, certification, and credentialing of incident management personnel and organizations, including reviewing and approving, in coordination with appropriate national professional organizations and with input from the Federal, State, local, tribal, private-sector and nongovernmental entities, of the discipline-specific requirements submitted by functionally oriented incident management organizations and associations. 
(14)Establishing a data maintenance system to provide incident managers with the detailed qualification, experience, and training information needed to credential personnel for prescribed national incident management positions. 
(15)Coordinating minimum professional certification standards and facilitation of the design and implementation of a credentialing system that can be used nationwide. 
(16)Facilitating the development and issuance of national standards for the typing of resources. 
(17)Facilitating the definition and maintenance of the information framework required to guide the development of NIMS information systems, including the development of data standards for— 
(A)incident notification and situation reports; 
(B)status reporting; 
(C)analytical data; 
(D)geospatial information; 
(E)wireless communications; 
(F)identification and authentication; and 
(G) incident reports, including lessons learned reports. 
(18)Performing such other duties relating to such responsibilities as the Secretary may require. 
542.Use of national private sector networks in emergency responseTo the maximum extent practicable, the Secretary, acting through the Under Secretary for Emergency Management, shall use national private sector networks and infrastructure for emergency response to acts of terrorism, natural disasters, and other emergencies. 
543.Nuclear incident response 
(a)Nuclear Incident Response TeamIn connection with actual or threatened acts of terrorism, natural disasters, or other emergencies in the United States— 
(1)the Nuclear Incident Response Team shall operate as an organizational unit of the Department; and 
(2)while so operating, the Secretary shall have direction, authority, and control of the Nuclear Incident Response Team.  
(b)ResponsibilitiesIn addition to the authority under subsection (a), the Secretary, acting through the Under Secretary for Emergency Management, shall at all times carry out the following responsibilities: 
(1)Establishing standards for performance of the Nuclear Incident Response Team and, when such standards have been met, certifying that they have been met. 
(2)Conducting joint and other exercises and training and evaluating performance. 
(3)Providing funds to the Department of Energy and the Environmental Protection Agency, as appropriate, for homeland security planning, exercises and training, and equipment. 
(c)Rule of constructionNothing in this section shall be construed to limit the responsibility of the Secretary of Energy and the Administrator of the Environmental Protection Agency for organizing, training, equipping, and utilizing their respective entities that participate in the Nuclear Incident Response Team, or (subject this section) from exercising direction, authority, and control over such entities when they are not operating as a unit of the Department. 
(d)DefinitionIn this section, the term Nuclear Incident Response Team means a resource that includes— 
(1)those entities of the Department of Energy that perform nuclear or radiological emergency support functions (including accident response, search response, advisory, and technical operations functions), radiation exposure functions at the medical assistance facility known as the Radiation Emergency Assistance Center/Training Site (REAC/TS), radiological assistance functions, and related functions; and 
(2)those entities of the Environmental Protection Agency that perform such support functions (including radiological emergency response functions) and related functions. 
544.National urban search and rescue response system 
(a)National urban search and rescue response systemThere is in the Directorate of Emergency Management an emergency response system known as the National Urban Search and Rescue Response System that provides a national network of standardized search and rescue resources to assist State, local, and tribal governments in responding to acts of terrorism, natural disasters, and other emergencies. 
(b)Administration of the system 
(1)Task force participationThe Under Secretary for Emergency Management shall select eligible urban search and rescue teams that are sponsored by State and local government entities to participate as task forces in the System. The Under Secretary shall determine the criteria for such participation. 
(2)Agreements with sponsoring agenciesThe Under Secretary shall enter into an agreement with the State or local government entity that sponsors each search and rescue team selected under paragraph (1) with respect the team’s participation as a task force in the System. 
(3)Urban search and rescue team personnelPersonnel of an urban search and rescue team that participates as a task force under this section may be— 
(A)personnel of the State or local government sponsor; or 
(B)personnel of any other Federal, State, or local government entity that enters into a participation agency agreement with the State or local government sponsor of the team. 
(4)Management and technical teamsThe Under Secretary shall maintain such management and other technical teams as are necessary to administer the System. 
(c)Advisory committee 
(1)In generalThe Under Secretary shall establish and maintain an advisory committee to provide expert recommendations to the Under Secretary with respect to administering the System. 
(2)CompositionThe advisory committee shall be geographically diverse, and shall include, at a minimum— 
(A)the chief officer or senior executive from each of at least three State or local governments that sponsor urban search and rescue teams selected to participate in the System as task forces; 
(B)the senior emergency manager from each of at least two States in which such local governments are located; and 
(C)at least one representative selected by the leaders of the task forces. 
(3)TerminationThe advisory committee shall terminate on the date that is two years after the date of the enactment of the National Emergency Management Reform and Enhancement Act of 2006.  
545.Metropolitan Medical Response System 
(a)In generalThere is in the Department a Metropolitan Medical Response System. Under the System, the Assistant Secretary for Grants and Planning shall administer grants to develop, maintain, and enhance medical preparedness systems that are capable of responding effectively during the initial hours of a public health crisis or mass-casualty event caused by an act of terrorism, natural disaster, or other emergency. 
(b)Use of fundsThe Metropolitan Medical Response System shall make grants to local governments to enhance any of the following activities: 
(1)Medical surge capacity. 
(2)Mass prophylaxis. 
(3)Chemical, biological, radiological, nuclear, and explosive detection, response, and decontamination capabilities. 
(4)Emergency communications capabilities. 
(5)Information sharing and collaboration capabilities. 
(6)Regional collaboration. 
(7)Triage and pre-hospital treatment. 
(8)Medical supply management and distribution. 
(9)Fatality management. 
(10)Such other activities as the Secretary may provide. 
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2007 through 2010. 
546.Emergency Management Assistance Compact authorization 
(a)In generalThe Secretary, acting through the Under Secretary for Emergency Management, may make grants for the purposes of administering the Emergency Management Assistance Compact consented to by Public Law 104–321. 
(b)UsesA grant under this section shall be used— 
(1)to carry out recommendations identified in after-action reports for the 2004 and 2005 hurricane season issued under the Emergency Management Assistance Compact; 
(2)to coordinate with the Department and other Federal Government agencies; or 
(3)to coordinate with State and local government entities and their respective national associations. 
(c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $4,000,000 for each fiscal year. Amounts appropriated under this section shall remain available for 3 fiscal years. 
DEmergency Communications 
561.Office of Emergency Communications 
(a)In generalThere is in the Department an Office of Emergency Communications, which shall be under the authority of the Under Secretary for Emergency Management. 
(b)Assistant SecretaryThe head of the office shall be the Assistant Secretary for Emergency Communications. 
(c)ResponsibilitiesThe Assistant Secretary for Emergency Communications shall— 
(1)assist the Secretary in developing and implementing the program described in section 7303(a)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 194(a)(1)), except as provided in section 5 of the National Emergency Management Reform and Enhancement Act of 2006; 
(2)administer the Department’s responsibilities and authorities relating to the SAFECOM Program; 
(3)administer the Department’s responsibilities and authorities relating to the Integrated Wireless Network program; 
(4)coordinate, as appropriate, with the Assistant Secretary for Cybersecurity and Telecommunications, regarding the administration of the National Communications System; 
(5)conduct extensive, nationwide outreach and foster the development of interoperable emergency communications capabilities by State, regional, local, and tribal governments and public safety agencies; 
(6)provide technical assistance to State, regional, local, and tribal officials with respect to use of interoperable emergency communications capabilities; 
(7)facilitate the creation of Regional Emergency Communications Coordination Working Groups under section 565; 
(8)promote the development of standard operating procedures with respect to use of interoperable emergency communications capabilities for incident response and facilitate the sharing of information on best practices (including from governments abroad) for achieving, maintaining, and enhancing interoperable emergency communications capabilities for such response; 
(9)coordinate the establishment of a national response capability with initial and ongoing planning, implementation, and training for the deployment of backup communications services in the event of a catastrophic loss of local and regional emergency communications services; 
(10)assist the President, the National Security Council, the Homeland Security Council, the Director of the Office of Science and Technology Policy, and the Director of the Office of Management and Budget in ensuring the operability of the telecommunications functions and responsibilities of the Federal Government;  
(11)establish requirements for total and nonproprietary interoperable emergency communications capabilities for all public safety radio and data communications systems and equipment; 
(12)help to establish an integrated national public alert and warning system that incorporates legacy systems; and 
(13)review, in consultation with Assistant Secretary for Grants and Planning, all interoperable emergency communications plans of Federal, State, local, and tribal governments, including Statewide and tactical interoperability plans.  
(d)Performance of previously transferred functionsThere is transferred to the Secretary the authority to administer, through the Assistant Secretary for Emergency Communications, the following: 
(1)The SAFECOM Program. 
(2)The responsibilities of the Chief Information Officer related to the implementation of the Integrated Wireless Network. 
(3)The Interoperable Communications Technical Assistance Program.  
(e)CoordinationThe Assistant Secretary shall coordinate, as appropriate, with the Director of the Office for Interoperability and Compatibility the responsibilities described in section 104 of the National Emergency Management Reform and Enhancement Act of 2006.  
(f)Sufficiency of resourcesThe Secretary shall provide the Office of Emergency Communications the resources and staff necessary to carry out the responsibilities under this section. 
562.National emergency communications strategy 
(a)In generalThe Secretary, acting through the Assistant Secretary for Emergency Communications, shall, not later than one year after the completion of the baseline assessment under section 563, and in cooperation with State, local, and tribal governments, Federal departments and agencies, emergency response providers, emergency response support responders, and the private sector, develop a National Emergency Communication Strategy to achieve interoperable emergency communications. 
(b)ContentsThe national strategy shall— 
(1)include a national interoperable emergency communication inventory that— 
(A)identifies for each Federal department and agency— 
(i)the channels and frequencies used; 
(ii)the nomenclature used to refer to each channel or frequency used; and 
(iii)the types of communications system and equipment used; 
(B)identifies the interoperable emergency communication systems in use for public safety systems in the United States; and 
(C)provides a listing of public safety mutual aid channels in operation and their ability to connect to an interoperable communications system;  
(2)include, in consultation with the National Institute of Standards and Technology, a process for expediting national voluntary consensus-based emergency communications equipment standards for the purchase and use by public safety agencies of interoperable emergency communications equipment and technologies; 
(3)identify the appropriate interoperable emergency communications capabilities necessary for Federal, State, local, and tribal governments to operate at all threat levels; 
(4)address both short-term and long-term solutions to achieving Federal, State, local, and tribal interoperable emergency communications systems, including provision of commercially available equipment that facilitates operability, interoperability, coordination, and integration among existing emergency communications systems; 
(5)identify how Federal Government departments and agencies that respond to acts of terrorism, natural disasters, and other emergencies can work effectively with State, local, and tribal governments, in all States, and such other entities as are necessary to implement the strategy; 
(6)include measures to identify and overcome all obstacles to achieving interoperable emergency communications; and 
(7)set goals and establish timeframes for the achievement of an emergency, command-level communication system based on existing equipment across the United States and develop a timetable for a nationwide interoperable emergency communications system. 
563.Assessments and reports 
(a)Baseline operability and interoperability assessmentThe Secretary, acting through the Assistant Secretary for Emergency Communications, shall periodically, but not less than every 5 years, conduct an assessment of Federal, State, local, and tribal governments, to— 
(1)define the range of operable and interoperable emergency communications capabilities needed for specific events; 
(2)assess the current capabilities to meet such communications needs; 
(3)identify the gap between such current capabilities and defined requirements; 
(4)determine the degree to which interoperable emergency communications has been achieved to date and ascertain the needs that remain for interoperability to be achieved; 
(5)assess the ability of communities to provide and maintain interoperable emergency communications among emergency response providers, emergency response support providers, and government officials in the event of acts of terrorism, natural disasters, or other emergencies, including Incidents of National Significance declared by the Secretary under the National Response Plan, and where there is substantial damage to ordinary communications infrastructure or sustained loss of electricity;   
(6)compile a list of best practices among communities for providing and maintaining interoperable emergency communications in the event of acts of terrorism, natural disasters, or other emergencies; and 
(7)evaluate the feasibility and desirability of the Department developing, on its own or in conjunction with the Department of Defense, a mobile communications capability, modeled on the Army Signal Corps, that could be deployed to support emergency communications at the site of acts of terrorism, natural disasters, or other emergencies. 
(b)Annual reportNot later than 1 year after the date of enactment of this section, and annually thereafter, the Secretary, acting through the Assistant Secretary for Emergency Communications, shall submit to Congress a report on the Department’s progress in implementing and achieving the goals of this section, including a description of the findings of the nationwide assessment conducted under subsection (a).  
564.Coordination of Federal emergency communications grant programs 
(a)Assessment of grants and standards programsThe Secretary, acting through Assistant Secretary for Emergency Communications, shall assess Federal grants and standards programs managed by other Federal departments and agencies to— 
(1)integrate and coordinate Federal grant guidelines for the use of Federal homeland security assistance relating to interoperable emergency communications; 
(2)assess and make recommendations to ensure that such guidelines are consistent with the mission of the Office of Emergency Communications; and 
(3)assess and make recommendations to ensure conformity with the goals and objectives identified in the National Emergency Communications Strategy. 
(b)Denial of eligibility for grants 
(1)In generalThe Secretary, acting through Assistant Secretary for Grants and Planning, and in consultation with the Assistant Secretary for Emergency Communications, may prohibit any State, local, or tribal government from using Federal homeland security assistance administered by the Department to achieve, maintain, or enhance interoperable emergency communications capabilities, if— 
(A)such government has not complied with the requirement to submit a Statewide Interoperable Communications Plans as required by section 7303(f) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 194(f)); and 
(B)within three years after the date of the enactment of this section, national voluntary consensus standards for interoperable emergency communications capabilities have not been developed and promulgated. 
(2)StandardsThe Secretary, in coordination with other Federal departments and agencies with responsibility for standards shall develop, promulgate, and revise national voluntary consensus standards on interoperable emergency communications within 4 years after the date of the enactment of this section, if the requirements of paragraph (1)(B) have not been satisfied. 
(c)Transfer of functionsNot later than 60 days after the date of the enactment of this subsection, the President shall transfer to the Assistant Secretary for Emergency Communications the functions authorized by section 3006 of the Deficit Reduction Act of 2006 (Public Law 109–71; 120 Stat. 24), including the authority to borrow under 3006(b) of that Act. 
565.Regional emergency communications coordination 
(a)In generalThere is in each Regional Office under section 504 a Regional Emergency Communications Coordination Working Group (in this section referred to as an RECC Working Group). 
(b)Subject matter expertsThe RECC Working Group shall consist of the following: 
(1)Non-FederalOrganizations representing the interests of the following: 
(A)State officials. 
(B)Local elected officials. 
(C)State police departments. 
(D)Local police departments. 
(E)Local fire departments. 
(F)Public safety answering points (9–1–1 services). 
(G)Communications equipment vendors (including broadband data service providers). 
(H)Hospitals. 
(I)Public utility services. 
(J)Local exchange carriers. 
(K)Local broadcast media. 
(L)Wireless carriers. 
(M)Satellite communications services. 
(N)Emergency evacuation transit services. 
(O)Ambulance services. 
(P)HAM and amateur radio operators. 
(Q)Emergency Managers, Homeland Security Directors, or representatives of State Administrative Agencies. 
(R)Other emergency response providers or emergency support providers as deemed appropriate. 
(2)FederalRepresentatives from the Department and other Federal departments and agencies with responsibility for coordinating interoperable emergency communications with or providing emergency support services to State, local, and tribal governments.  
(c)DutiesThe duties of each RECC Working Group shall include— 
(1)assessing the survivability, sustainability, and interoperability of local emergency communications systems to meet the goals of the National Emergency Communications Strategy; 
(2)reporting annually to the Assistant Secretary for Emergency Communications on the status of its region in building a robust and sustainable interoperable voice and data emergency communications network and on the progress of the region in meeting the goals of the National Emergency Communications Strategy under section 562 when such Strategy in complete; 
(3)coordinating the establishment of an effective multi-jurisdictional, multi-agency emergency communications network for use during acts of terrorism, natural disasters, and other emergencies through the expanded use of emergency management and public safety communications mutual aid agreements; and 
(4)coordinating the establishment of Federal, State, local, and tribal support services and networks designed to address the immediate and critical human needs in responding to acts of terrorism, natural disasters, and other emergencies.  
566.Emergency Communications Preparedness Center 
(a)EstablishmentThere is established the Emergency Communications Preparedness Center (in this section referred to as the Center). 
(b)Operation 
(1)In generalThe Secretary, the Chairman of the Federal Communication Commission, the Secretary of Defense, the Secretary of Commerce, the Attorney General, and the heads of other Federal departments and agencies or their designees shall jointly operate the Center in accordance with the Memorandum of Understanding entitled, Emergency Communications Preparedness Center (ECPC) Charter. 
(2)ChairThe Secretary shall be the Chair of the Center.  
(c)FunctionsThe Center shall— 
(1)serve as the focal point for interagency efforts to address operable and interoperable communications; 
(2)serve as a clearinghouse with respect to all relevant information regarding intergovernmental efforts to achieve nationwide interoperable emergency communications capabilities; 
(3)ensure cooperation among the relevant Federal Government departments and agencies to improve effectiveness in the communication and implementation of the goals of the National Emergency Communications Strategy, including specifically by working to avoid duplication, hindrances, and counteractive efforts among the participating Federal departments and agencies;  
(4)prepare and submit to Congress, on an annual basis, a strategic assessment regarding the efforts of Federal departments and agencies to implement the National Emergency Communications Strategy; and   
(5)perform such other functions as the President may assign. 
(d)ReportNot later than 180 days after the date of the enactment of this section, the President shall transmit to the Congress a report regarding the implementation of this section, including a description of the staffing and resource needs of the Center. 
567.Urban and other high risk area communications capabilities 
(a)In generalThe Secretary, in consultation with the Chairman of the Federal Communications Commission and the Secretary of Defense, and with appropriate State, local, and tribal government officials, shall provide technical guidance, training, and other assistance, as appropriate, to support the rapid establishment of consistent, secure, and effective interoperable emergency communications capabilities in the event of an emergency in urban and other areas determined by the Secretary to be at consistently high levels of risk from terrorist attack. 
(b)Minimum capabilitiesThe interoperable emergency communications capabilities established under subsection (a) shall ensure the ability of all levels of government, emergency response providers, emergency response support providers, the private sector, and other organizations with emergency response capabilities— 
(1)to communicate with each other in the event of an emergency; 
(2)to have appropriate and timely access to the Information Sharing Environment described in section 1016 of the National Security Intelligence Reform Act of 2004 (6 U.S.C. 321); and 
(3)to be consistent with any applicable State or Urban Area homeland strategy or plan.  
568.Integrated national alert and warning system 
(a)In generalThe Secretary, acting through the Assistant Secretary for Emergency Communications, and in coordination with the head of any Federal department or agency that possesses or acquires alert and warning capabilities, including the Departments of Commerce and Defense and the Federal Communications Commission, shall develop, manage, operate, and coordinate an integrated national public alert and warning system that incorporates legacy systems. 
(b)RequirementsSuch system shall— 
(1)be operational within 3 years of the date of enactment of this section; 
(2)ensure effective collaboration with State, local, and tribal governments; 
(3)complement and provide interoperability with State, local, and tribal public alert and warning systems; 
(4)ensure the interoperability of commercially available equipment for radio and data communications systems; 
(5)carry alert and warning messages for acts of terrorism, natural disasters, and other emergencies; 
(6)conduct regular internal training and exercises on generating and disseminating public alert and warning messages; 
(7)support public education and outreach to increase community awareness of the integrated national alert and warning system; 
(8)incorporate, to the maximum extent possible, technologies and systems that warn and support the unique needs faced by persons with disabilities or language barriers; 
(9)develop public–private partnerships to— 
(A)leverage government and industry needs, capabilities, and resources necessary to delivery effective disaster warnings; 
(B)facilitate the development, promulgation, and regular updating of national voluntary consensus standards for public alert and warning technologies; 
(C)identify, in consultation with the Assistant Secretary for Infrastructure Protection and the Assistant Secretary for Cybersecurity and Telecommunications, critical infrastructure and key resources necessary to provide accurate, survivable, and sustainable public alerts and warnings;  
(D)incorporate private sector threat information sharing into Federal, State, and local alert and warning systems; and 
(E)ensure continuity of operations plans are in place to minimize the disruption to communications infrastructure used for the dissemination of public alerts and warnings; 
(10)promulgate standard operating procedures and protocols for the integrated national public alert and warning system; and 
(11)identify and incorporate existing, new, and emerging technologies, including the utilization of both satellite and ground based alert and warning distribution networks to provide redundant, timely, and accurate public alerts and warnings.  
(c)Implementation planThe Secretary, acting through the Assistant Secretary for Emergency Communications, shall develop an implementation plan for this section within 180 days after the enactment of this section. 
EEmergency Logistics 
581.Prepositioned equipment program 
(a)In generalThe Secretary, acting through the Under Secretary for Emergency Management, shall establish a Prepositioned Equipment Program to preposition standardized emergency equipment in selected geographic areas to sustain and replenish critical assets used by State, local, or tribal governments in response to, or rendered inoperable by the effects of, acts of terrorism, natural disasters, or other emergencies. 
(b)Force packagesAs part of the Program, the Secretary shall establish a number of force packages. Each force package shall— 
(1)contain preposition-standardized equipment and frequently used off-the-shelf items; 
(2)be strategically located and maintained at logistics centers in no less than 11 regions and, to the extent practicable, co-located with the push packages of the Strategic National Stockpile; 
(3)be rapidly deployable to any major population area within at least 12 hours; and 
(4)be easily transportable by air, land, or water. 
(c)Types of equipment includedEach force package shall include— 
(1)personal protective equipment; 
(2)detection equipment; 
(3)decontamination equipment; 
(2)search and rescue equipment; 
(3)medical equipment and supplies; 
(4)communications equipment; and 
(5)any additional devices, tools, supplies, and material most likely needed by initial on-scene emergency response providers. 
(d)Support teamsEach force package shall be staffed by qualified and trained personnel who reside in the region. Such personnel shall— 
(1)be available to respond to emergencies when necessary; 
(2)provide life-cycle management and maintenance of equipment; and 
(3)perform associated logistics, including equipment maintenance and calibration. 
(e)Procedures for deployment of force packagesThe Secretary, acting through the Under Secretary, shall deploy force packages to State, local, and tribal officials when— 
(1)a State or local government entity, through the Governor of the State, or a tribal government entity, makes a request for the transfer deployment of a force package; and 
(2)the Under Secretary approves such request. 
(f)CoordinationIn carrying out the Prepositioned Equipment Program under this section, the Secretary shall coordinate with the Secretaries of Defense and Health and Human Services and with the heads of such other Federal departments and agencies as the Secretary determines are appropriate. 
582.National Asset Inventory Program 
(a)EstablishmentThe Secretary, acting through the Under Secretary for Emergency Management and in coordination with the heads of other appropriate Federal departments and agencies, shall establish a National Asset Inventory Program for the purpose of managing and deploying Federal capabilities in response to acts of terrorism, natural disasters, and other emergencies. 
(b)InventoryIn accordance with the requirements of section 611(h)(1)(C) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196(h)(1)(C)), the National Asset Inventory Program shall develop and maintain an inventory of Federal response capabilities and corresponding assets and resources. Such inventory shall include— 
(1)the performance parameters of each capability; 
(2)the time frame within which each capability can be available for deployment to an incident; 
(3)the readiness of each capability to respond to domestic incidents; and 
(4)the availability of such capability. 
(c)Military capabilitiesThe Secretary of Defense shall provide to the Secretary a description of the functions and capabilities of any entity of the Department of Defense that may be used to provide support to civil authorities in responding to acts of terrorism, natural disasters, or other emergencies. 
(d)DatabaseThe Secretary, acting through the Under Secretary for Emergency Management, shall establish an inventory database to allow— 
(1)real-time exchange of information regarding capabilities, assets, and resources, readiness, or the compatibility of equipment; 
(2)easy identification and rapid deployment during an incident; and 
(3)the sharing of inventories across jurisdictions. 
(e)Force packagesThe Secretary, acting though the Under Secretary for Emergency Management, shall certify on an annual basis that Federal departments and agencies with primary or supporting agency responsibilities under an emergency support function of the National Response Plan have developed and maintained force packages of rapidly deployable Federal capabilities. 
(f)Logistics support centersThe Secretary, acting through the Under Secretary and in coordination with other Federal departments and agencies and State, local, and tribal governments, shall identify physical locations in selected geographic areas that could be used as logistics support centers for receiving, staging, and integrating Federal capabilities in the event of acts of terrorism, natural disasters, and other emergencies. 
(g)CoordinationIn carrying out the activities of the program under this section, the Under Secretary shall consult with the Administrator of the Emergency Management Assistance Compact to ensure effective coordination of efforts in responding to requests for assistance. 
583.Small business database for Federal contracting related to major disasters and emergency assistance activities 
(a)Establishment of databaseThe Secretary, acting through the Under Secretary for Emergency Management and in coordination with the Regional Directors under section 504, shall establish and maintain a database that contains information about small business entities for purposes of Federal contracting related to assistance activities conducted in response to and recovery from acts of terrorism, natural disasters, and other emergencies. 
(b)Included informationThe database under subsection (a) shall include the following information about each small business entity included in the database: 
(1)The name of the small business entity. 
(2)The location of the small business entity. 
(3)The area served by the small business entity. 
(4)The type of good or service provided by the small business entity. 
(5)Whether the small business entity is— 
(A)a small business entity owned and controlled by socially and economically disadvantaged individuals; 
(B)a small business entity owned and controlled by women; or 
(C)a small business entity owned and controlled by service-disabled veterans. 
(c)Source of information 
(1)SubmissionThe database may only contain such information about a small business entity as is submitted by the small business entity. 
(2)AttestationEach small business entity submitting information to the database shall submit— 
(A)an attestation that the information submitted is true; and 
(B)documentation supporting such attestation. 
(3)VerificationThe Secretary shall verify only that the documentation submitted by each small business entity supports the information submitted by that small business entity.  
(d)Availability of databaseThe Secretary shall make the database generally available on the Internet website of the Department. 
(e)Consultation of databaseBefore awarding a Federal contract for a disaster-related activity, a component of the Department shall consult the database established under this section. 
(f)Database integrationThe Secretary shall integrate the database established under this section into any other procurement-related database maintained by the Secretary.  
(g)DefinitionsFor purposes of this section, the terms small business entity, small business entity owned and controlled by socially and economically disadvantaged individuals, small business entity owned and controlled by women, and small business entity owned and controlled by service-disabled veterans shall have the meanings given the terms small business concern, small business concern owned and controlled by socially and economically disadvantaged individuals, small business concern owned and controlled by women, and small business concern owned and controlled by service-disabled veterans respectively under the Small Business Act (15 U.S.C. 631 et seq.). 
584.Fraud prevention training program 
(a)Training program requiredThe Secretary, acting through the Under Secretary for Emergency Management, shall develop and implement a program to provide training on the prevention of waste, fraud, and abuse of Federal assistance funds and services during the response to or recovery from acts of terrorism, natural disasters, or other emergencies and ways to identify such potential waste, fraud, and abuse. 
(b)Individuals eligible for trainingUnder the training program required under subsection (a), the Secretary may provide training to— 
(1)employees, contractors, and volunteers of the Federal Government; 
(2)employees and volunteers of any State, local, or tribal government entity; and 
(3)employees and volunteers of non-profit organizations that assist in the administration of Federal assistance funds and services provided in response to acts of terrorism, natural disasters, or other national emergencies.  
(c)Information sharingAny State, local, or tribal government entity or non-profit entity that provides Federal assistance funds or services to individuals affected by acts of terrorism, natural disasters, or other emergencies may share information with the Federal Government, in a manner consistent with Federal Privacy Act protections, about any recipient of such assistance, at the request of the head of a Federal department or agency, for the purpose of preventing fraud and abuse of Federal assistance.  
FInfrastructure Protection and Cybersecurity 
591.Office of Infrastructure Protection 
(a)In generalThere is in the Department an Office of Infrastructure Protection under the authority of the Under Secretary for Emergency Management. 
(b)Assistant Secretary for Infrastructure ProtectionThe head of the Office shall be the Assistant Secretary for Infrastructure Protection. The Assistant Secretary shall report directly to the Under Secretary for Emergency Management. 
(c)Responsibilities of the Assistant SecretaryThe Assistant Secretary shall carry out the responsibilities of the Department regarding infrastructure protection. Such responsibilities shall include the following: 
(1)To identify and carry out comprehensive risk assessments of key resources and critical infrastructure of the United States, to determine the risks posed by particular types of terrorist attacks within the United States (including an assessment of the probability of success of such attacks and the feasibility and potential efficacy of various countermeasures to such attacks). 
(2)To develop and maintain a comprehensive national plan for securing the key resources and critical infrastructure of the United States, in accordance with Homeland Security Presidential Directive 7. 
(3)To recommend measures necessary to protect the key resources and critical infrastructure of the United States in coordination with other Federal Departments and agencies and in consultation with State, local, and tribal government agencies and authorities, and the private sector. 
(4)To coordinate and implement, as appropriate, preparedness efforts to ensure that critical infrastructure and key resources efforts are fully integrated and coordinated with the response and recovery activities of the Department. 
(5)To establish and maintain partnerships and information sharing processes with Federal, State, local, and tribal governments, the private sector, and international governments and organizations to enhance coordination of critical infrastructure and key resource efforts. 
(6)To coordinate with the Under Secretary for Intelligence and Analysis and elements of the intelligence community and with Federal, State, local, and tribal law enforcement agencies, and the private sector, as appropriate. 
(7)To provide the Secretary with an annual summary of national critical infrastructure protection efforts and priorities and to provide, in consultation with the Assistant Secretary for Grants and Planning, recommendations for Federal critical infrastructure protection funding. 
(8)In carrying out responsibilities under paragraphs (1) and (2), to consult with other Federal, State, local, and tribal government agencies and authorities as appropriate. 
(9)To perform other such duties relating to such responsibilities as the Secretary may provide. 
(d)Integration Center 
(1)In generalThere is an Integration Center in the Office of Infrastructure Protection, which shall be staffed by the Office of Infrastructure Protection, the Office of Cybersecurity and Telecommunications, and the Office of Intelligence and Analysis. 
(2)ResponsibilitiesThe Integration Center shall— 
(A)be responsible for the integration of relevant threat, consequence, and vulnerability information, analysis, and assessments (whether such information, analysis, or assessments are provided or produced by the Department or others) in order to identify priorities for protective and support measures by the Department, other Federal departments and agencies, State, local, and tribal government agencies and authorities, the private sector, and other entities; and 
(B)develop and disseminate analytical products that combine homeland security information with critical infrastructure and key resource vulnerability and consequence information. 
(3)Critical infrastructure informationThe Secretary shall ensure that the Department makes full and efficient use of open-source information to analyze United States critical infrastructure from the perspective of terrorists using publicly available information. 
(e)Staff 
(1)In generalThe Secretary shall ensure that the Office has staff that possess appropriate expertise and experience to assist the Assistant Secretary in discharging responsibilities under this section. 
(2)Private sector staffStaff under this subsection may include individuals from the private sector. 
(3)Security clearancesStaff under this subsection shall possess security clearances appropriate for their work under this section. 
(f)Detail of personnel 
(1)In generalIn order to assist the Office in discharging responsibilities under this section, personnel of other Federal departments and agencies may be detailed to the Department for the performance of analytic functions and related duties. 
(2)Cooperative agreementsThe Secretary and the head of the Federal department or agency concerned may enter into cooperative agreements for the purpose of detailing personnel under this subsection. 
(3)BasisThe detail of personnel under this subsection may be on a reimbursable or non-reimbursable basis. 
(g)ReprogrammingThe Secretary may not reprogram any funds allocated to the Office of Infrastructure Protection until 60 days after the Secretary submits to the Committees on Appropriations of the Senate and House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Homeland Security of the House of Representatives written notification of the reprogramming. 
592.Office of Cybersecurity and Telecommunications 
(a)In generalThere is in the Department an Office of Cybersecurity and Telecommunications under the authority of the Under Secretary for Emergency Management. 
(b)Assistant Secretary for Cybersecurity and TelecommunicationsThe head of the Office shall be the Assistant Secretary for Cybersecurity and Telecommunications. The Assistant Secretary shall report directly to the Under Secretary for Emergency Management. 
(c)Responsibilities of the Assistant SecretaryThe Assistant Secretary shall carry out the responsibilities of the Department regarding cybersecurity and telecommunications. Such responsibilities shall include the following: 
(1)To carry out the duties of the National Cyber Security Division. 
(2)To carry out, in coordination with the Assistant Secretary for Emergency Communications, as appropriate, the duties of the National Communications System. 
(3)To assist the Assistant Secretary for Infrastructure Protection in developing and maintaining a comprehensive national plan for securing the key resources and critical infrastructure of the United States with respect to cybersecurity and telecommunications, in accordance with Homeland Security Presidential Directive 7. 
(4)To consult and coordinate with the Assistant Secretary for Infrastructure Protection, the Under Secretary for Science and Technology, and, where appropriate, other relevant Federal departments and agencies, on security of digital control systems, such as Supervisory Control and Data Acquisition (SCADA) systems. 
(5)To perform other such duties relating to such responsibilities as the Secretary may provide. 
(d)Staff 
(1)In generalThe Secretary shall provide the Office with staff having appropriate expertise and experience to assist the Assistant Secretary in discharging responsibilities under this section. 
(2)Security clearancesStaff under this subsection shall possess security clearances appropriate for their work under this section. 
(e)Detail of personnel 
(1)In generalIn order to assist the Office in discharging responsibilities under this section, personnel of other Federal departments and agencies may be detailed to the Department for the performance of analytic functions and related duties. 
(2)Cooperative agreementsThe Secretary and the head of the Federal department or agency concerned may enter into cooperative agreements for the purpose of detailing personnel under this subsection. 
(3)BasisThe detail of personnel under this subsection may be on a reimbursable or non-reimbursable basis. 
(f)ReprogrammingThe Secretary may not reprogram any funds allocated to the Office of Cybersecurity and Telecommunications until 60 days after the Secretary submits to the Committees on Appropriations of the Senate and House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Homeland Security of the House of Representatives written notification of the reprogramming.. 
(b)Clerical amendmentsThe items relating to title V in the table of contents in section 1(b) of the Homeland Security Act of 2002 are amended to read as follows: 
 
 
Title V—Emergency Management 
Subtitle A—Directorate of Emergency Management 
Sec. 501. Directorate of Emergency Management. 
Sec. 502. Responsibilities of the Under Secretary. 
Sec. 503. Principal advisor on emergency management. 
Sec. 504. Regional offices. 
Sec. 505. Chief Medical Officer. 
Sec. 506. Office of State, Local, and Tribal Government Coordination. 
Sec. 507. Office of National Capital Region Coordination. 
Sec. 508. National Advisory Council on Emergency Management. 
Sec. 509. Reorganization of Directorate. 
Subtitle B—Emergency Preparedness 
Sec. 521. Office of Grants and Planning. 
Sec. 522. Office of Training and Exercises. 
Sec. 523. Essential capabilities. 
Sec. 524. Catastrophic planning. 
Sec. 525. System assessment and validation for emergency responders program. 
Sec. 526. Homeland Security Education Program. 
Sec. 527. Office of Public and Community Preparedness. 
Subtitle C—Emergency Response 
Sec. 541. National incident management system and national response plan integration center. 
Sec. 542. Use of national private sector networks in emergency response. 
Sec. 543. Nuclear incident response. 
Sec. 544. National urban search and rescue response system. 
Sec. 545. Metropolitan Medical Response System. 
Sec. 546. Emergency Management Assistance Compact authorization. 
Subtitle D—Emergency Communications 
Sec. 561. Office of Emergency Communications. 
Sec. 562. National emergency communications strategy. 
Sec. 563. Assessments and reports. 
Sec. 564. Coordination of Federal emergency communications grant programs. 
Sec. 565. Regional emergency communications coordination. 
Sec. 566. Emergency Communications Preparedness Center. 
Sec. 567. Urban and other high risk area communications capabilities. 
Sec. 568. Integrated national alert and warning system. 
Subtitle E—Emergency Logistics 
Sec. 581. Prepositioned equipment program. 
Sec. 582. National Asset Inventory Program. 
Sec. 583. Small business database for Federal contracting related to major disasters and emergency assistance activities. 
Sec. 584. Fraud prevention training program. 
Subtitle F—Infrastructure Protection and Cybersecurity 
Sec. 591. Office of Infrastructure Protection. 
Sec. 592. Office of Cybersecurity and Telecommunications. .  
102.Gulf Coast Long-Term Recovery Office 
(a)EstablishmentThe Secretary of Homeland Security shall establish in the Department of Homeland Security a Gulf Coast Long-Term Recovery Office to administer amounts available to the Department for providing assistance to the residents of the Gulf Coast region for recovering from Hurricanes Katrina and Rita. 
(b)DirectorThe Office shall be headed by a Director, who shall be appointed by the Secretary of Homeland Security. 
(c)ResponsibilitiesThe Director of the Gulf Coast Long-Term Recovery Office shall work with State, local, and tribal governments, the private sector, and nongovernmental organizations, including faith-based and other community humanitarian relief entities, to provide assistance to residents of the Gulf Coast region for recovering from Hurricanes Katrina and Rita, including the following: 
(1)To assess the social and economic consequences in the areas affected by Hurricanes Katrina and Rita and coordinate Federal efforts to address long-term community recovery issues. 
(2)To advise the Secretary of Homeland Security on the long-term community recovery implications of response activities. 
(3)To conduct comprehensive market disruption and loss analysis and develop a forward looking market-based comprehensive long-term recovery plan for the affected areas. 
(4)To identify appropriate Federal programs and agencies to support the implementation of the long-term community recovery plan, to ensure coordination across appropriate Federal departments and agencies, and to identify any gaps in the available resources. 
(5)To avoid duplication of assistance, to coordinate, to the extent possible, program application processes and planning requirements in order to streamline assistance, and to identify and coordinate the resolution of policy and program issues. 
(6)To determine responsibilities for recovery activities, to provide a method of maintaining continuity in the delivery of assistance under programs administered by various Federal departments and agencies, and to oversee coordination with State, local, and tribal governments and other involved parties, to ensure follow-through of recovery and hazard mitigation efforts. 
(7)To encourage implementation of mitigation measures during recovery. 
(8)To carry out such other activities as determined appropriate by the Secretary of Homeland Security. 
(d)TerminationThe Gulf Coast Long-Term Recovery Office established under subsection (a) shall terminate at the discretion of the Secretary. 
103.National Disaster Medical System 
(a)Authorization of appropriationsSection 2811 of the Public Health Service Act (42 U.S.C. 300hh–11), as added by section 102 of the Public Health Security and Bioterrorism Preparedness and Response Act of 2002 (116 Stat. 599), is amended in subsection (h) by striking such sums and all that follows and inserting $85,000,000 for each of the fiscal years 2007 through 2010.. 
(b)ReportNot later than 9 months after the date of the enactment of this Act, the Chief Medical Officer of the Department of Homeland Security, in consultation with the Under Secretary for Emergency Management, shall submit to Congress a report that provides— 
(1)an assessment of the need to expand the National Disaster Medical System, including an examination of the feasibility of maintaining a full time, non-volunteer operational unit or units; 
(2)an evaluation of the relationship between the National Disaster Medical System and the Metropolitan Medical Response System; 
(3)an assessment of the coordination between the Department and the Department of Health and Human Services during deployment; and 
(4)an evaluation of whether the National Disaster Medical System should remain in the Department and, if not, which Department should have responsibility. 
104.Office of Interoperability and Compatibility 
(a)In generalTitle III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended by adding at the end the following: 
 
314.Office of interoperability and compatibility 
(a)Clarification of responsibilitiesThe Director of the Office of Interoperability and Compatibility shall— 
(1)assist the Secretary in developing and implementing the science and technology aspects of the program described in subparagraphs (D), (E), (F), and (G) of section 7303(a)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 194(a)(1)); 
(2)support the creation of national voluntary consensus standards for interoperable emergency communications; 
(3)establish a comprehensive research, development, testing, and evaluation program for improving interoperable emergency communications; 
(4)establish requirements for total and nonproprietary interoperable emergency communications capabilities for all public safety radio and data communications systems and equipment; 
(5)evaluate and validate new technology concepts in real-world environments to achieve interoperable emergency communications capabilities; 
(6)encourage more efficient use of existing resources, including equipment and spectrum, to achieve interoperable emergency communications capabilities; 
(7)test and deploy public safety communications systems that are less prone to failure, support new nonvoice services, consume less spectrum, and cost less than existing systems; and 
(8)work with the private sector to develop solutions to improve emergency communications capabilities and achieve interoperable emergency communications capabilities. 
(b)CoordinationThe Director shall coordinate with the Assistant Secretary for Emergency Communications with respect to the SAFECOM program. 
(c)Sufficiency of resourcesThe Secretary shall provide the Office for Interoperability and Compatibility the resources and staff necessary to carry out the responsibilities under this section.. 
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting at the end of the items relating to title III the following: 
 
 
Sec. 314. Office of Interoperability and Compatibility.. 
105.Intelligence analysts 
(a)In generalFinancial assistance provided to State, local, and tribal governments by the Secretary of Homeland Security for prevention activities may be used by the State, local, or tribal government to hire new staff and contractors to serve as intelligence analysts to facilitate information and intelligence sharing activities. 
(b)QualificationsAn individual shall successfully complete training to ensure baseline proficiency in intelligence analysis and production before the individual may serve as an intelligence analyst or as a staff intelligence employee or contractor. 
(c)Effective dateThe requirements under subsection (b) shall apply with respect to an individual hired after the date of the enactment of this Act. 
106.Redesignation of Directorate for Information Analysis and Infrastructure Protection 
(a)Redesignation of Directorate for Information Analysis and Infrastructure ProtectionSection 201 of the Homeland Security Act of 2002 (6 U.S.C. 121) is amended— 
(1)in subsection (a)(1)— 
(A)by striking a Directorate for Information Analysis and Infrastructure Protection and inserting an Office of Intelligence and Analysis; and 
(B)by striking an Under Secretary for Information Analysis and Infrastructure Protection and inserting an Under Secretary for Intelligence and Analysis; 
(2)by striking subsection (b) and redesignating subsections (c) through (g) as subsections (b) through (f), respectively; 
(3)in subsection (b), as so redesignated— 
(A)by striking and infrastructure protection and inserting and intelligence; and 
(B)by striking the Under Secretary for Information Analysis and Infrastructure Protection and inserting the Under Secretary for Intelligence and Analysis; 
(4)in subsection (c), as so redesignated— 
(A)by striking the Under Secretary for Information Analysis and Infrastructure Protection and inserting the Under Secretary for Intelligence Analysis; 
(B)by striking paragraphs (2), (5), and (6), and redesignating paragraphs (3) through (19) as paragraphs (2) through (16), respectively; 
(C)in paragraph (2), as so redesignated, by striking To integrate and inserting To participate in the integration of; and 
(D)in paragraph (14), as so redesignated, by inserting the Assistant Secretary for Infrastructure Protection and after coordinate with; 
(5)in subsections (d) and (e), as redesignated by subsection (a)(2), by striking Directorate each place it appears and inserting Office; and 
(6)in subsection (f), as redesignated by subsection (a)(2), by striking , for assignment to the Under Secretary for Information Analysis and Infrastructure Protection under this section,. 
(b)Technical and conforming amendments 
(1)Homeland Security Act of 2002The Homeland Security Act of 2002 is amended— 
(A)in section 103(a)(2) (6 U.S.C. 113(a)(2)), by striking Information Analysis and Infrastructure Protection and inserting Intelligence and Analysis; 
(B)in section 223 (6 U.S.C. 123), by striking Under Secretary for Information Analysis and Infrastructure Protection and inserting Assistant Secretary for Infrastructure Protection; 
(C)in section 224 (6 U.S.C. 144), by striking Under Secretary for Information Analysis and Infrastructure Protection and inserting Assistant Secretary for Cybersecurity and Telecommunications; and 
(D)in section 302(3) (6 U.S.C. 182(3)), by striking Under Secretary for Information Analysis and Infrastructure Protection and inserting Under Secretary for Intelligence and Analysis and the Assistant Secretary for Infrastructure Protection. 
(2)Section 201 
(A)The heading for section 201 of the Homeland Security Act of 2002 (6 U.S.C. 121) is amended to read as follows: 
. 
 
201. Office of Intelligence and Analysis. 
(B)The table of contents in section 1(b) of such Act is amended by striking the item relating to section 201 and inserting the following: 
. 
 
 
Sec. 201. Office of Intelligence and Analysis.. 
(C)The heading for subsection (a) of section 201 of such Act (6 U.S.C. 121) is amended to read as follows: Under Secretary of Homeland Security for Intelligence and Analysis.—. 
(D)The heading for subsection (b) of section 201 of such Act (6 U.S.C. 121), as redesignated by subsection (a)(2) of this section, is amended to read as follows: Discharge of Intelligence and Analysis.—. 
(3)National Security Act of 1947Section 106(b)(2)(I) of the National Security Act of 1947 (50 U.S.C. 403-6(b)(2)(I)) is amended to read as follows: 
 
(I)the Under Secretary of Homeland Security for Intelligence and Analysis.. 
(4)Intelligence Reform and Terrorism Prevention Act of 2004Section 7306(a)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3848) is amended by striking Under Secretary for Information Analysis and Infrastructure Protection and inserting Under Secretary for Intelligence and Analysis. 
107.National Academy of Public Administration study on implementation of organizational reforms 
(a)Study requiredSubject to the availability of appropriations, the Secretary of Homeland Security shall enter into an arrangement with the National Academy of Public Administration to conduct a study of the implementation of the organizational changes to the Department of Homeland Security made by this Act and the amendments made by this Act. Under the arrangement, the Academy shall provide assistance in the creation and implementation of the Directorate of Emergency Management. 
(b)Deadline for beginning of studyThe study required under this section shall begin not later than two months after the date of the enactment of this Act. 
(c)TerminationThe study required under this section shall end not later than the date that is one year after the date of the enactment of this Act. 
108.GAO reports on an inventory and status of homeland security training 
(a)Initial report requiredNot later than 60 days after the date of the enactment of this Act, the Comptroller General shall submit to Congress an initial report on the overall inventory and status of training programs for emergency response providers in the Department of Homeland Security and other Federal departments and agencies and the extent to which such programs are coordinated.  
(b)Final report requiredNot later than 120 days after the date of the enactment of this Act, the Comptroller General shall submit to Congress a final report on homeland security training that includes the following: 
(1)An assessment of the effectiveness of the structure and organization of training programs for emergency response providers in the Department of Homeland Security and other Federal departments and agencies. 
(2)Recommendations to— 
(A)improve the coordination, structure, and organization of such training programs; and 
(B)increase the availability of training to emergency response providers who are not able to attend centralized training programs. 
(3)A description of the structure and organizational effectiveness of such programs for emergency response providers in rural communities. 
(4)An identification of any duplication or redundancy among such programs. 
(5)A description of the use of State and local training institutions, universities, centers, the National Domestic Preparedness Consortium, and other national training programs funded by the Department of Homeland Security, in designing and providing training. 
(6)A cost-benefit analysis of the costs and time required for emergency response providers to participate in training courses at Federal institutions. 
(7)An assessment of the approval process for certifying training courses that are not administered by the Department of Homeland Security and that are useful for anti-terrorism purposes and eligible for grants awarded by the Department. 
(8)A description of the use of Department of Homeland Security grant funds by State, local, and tribal governments to acquire training. 
(9)An analysis of the feasibility of Federal, State, local, and tribal government personnel receiving the training that is necessary to adopt the National Response Plan and the National Incident Management System of the Department of Homeland Security. 
(10)A description of the role of each training institution within the Department of Homeland Security in the design and implementation of emergency preparedness and related training courses for emergency response providers. 
109.Definitions 
(a)Expansion of definition of emergency response providerParagraph (6) of section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101(6)) is amended by striking includes and all that follows and inserting includes Federal, State, and local governmental and nongovernmental emergency public safety, law enforcement, fire, emergency response, emergency medical (including hospital emergency facilities), and related personnel, organizations, agencies, and authorities.. 
(b)New definitionsSuch section is further amended by adding at the end the following new paragraphs: 
 
(17)The term emergency management refers to the governmental function that coordinates and integrates all activities necessary to build, sustain, and improve the capability to prepare for, respond to, mitigate against, or recover from a threatened or actual act of terrorism, natural disaster, or other emergency.  
(18)The term prevention means any activity undertaken to avoid, prevent, or stop a threatened or actual act of terrorism.  
(19)The term emergency response support providers includes Federal, State, and local governmental and nongovernmental utilities, public works, transportation, and public health and related personnel, organizations, agencies, and authorities.. 
110.Conforming amendments 
(a)RepealsThe following provisions of the Homeland Security Act of 2002 are repealed: 
(1)Section 430. 
(2)Subtitle A of title VIII. 
(3)Section 882. 
(b)Other conforming amendments 
(1)Under SecretarySection 103(a) is amended— 
(A)in paragraph (5), by striking Preparedness and Response and inserting Management; and 
(B)by striking paragraph (7) and redesignating paragraphs (8) through (10) as paragraphs (7) through (9), respectively. 
(2)Increase in number of Assistant SecretariesSection 103(a)(9) of such Act, as redesignated by paragraph (1)(B), is amended by striking 12 and inserting 17. 
IIFraud, Waste, and Abuse Prevention 
201.Fraud, waste, and abuse controls 
(a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is amended by adding at the end the following: 
 
707.Fraud, waste, and abuse controls 
(a)In generalThe Secretary, acting through the Under Secretary for Emergency Management, shall ensure that— 
(1)all programs within the Directorate administering Federal assistance develop and maintain proper internal management controls to prevent and detect fraud, waste, and abuse; 
(2)application databases used by the Directorate to collect information on eligible recipients must record disbursements; 
(3)such tracking is designed to highlight and identify ineligible applications; and 
(4)the databases used to collect information from applications for such assistance must be integrated with the disbursements and payment records. 
(b)Audits and reviews requiredThe Secretary shall ensure that any existing database or similar application processing system in effect on the date of the enactment of this section for Federal assistance programs administered by the Department undergo a review by the Inspector General of the Department to determine the existence and implementation of such internal controls required under this section, before such database application may be used to determine eligibility and disbursement of Federal assistance. 
(c)Certification requiredThe Secretary, acting through the Under Secretary for Emergency Management, shall certify to the Congress on an annual basis that proper internal controls required under this section are in place and operational before a database or similar application processing system may be utilized for the purpose of the dispensing of Federal assistance. 
(d)Report to CongressRecommendations or findings that remain unresolved between program administrators and the Department Inspector General for 30 days must be immediately reported to Congress by the Department Inspector General.. 
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item related to section 706 the following: 
 
 
Sec. 707. Fraud, waste, and abuse controls.. 
202.Assessment and report regarding utilization of Independent Private Sector Inspectors General 
(a)In generalThe Under Secretary for Emergency Management of the Department of Homeland Security, in consultation with the Under Secretary for Management, shall— 
(1)assess the role that Independent Private Sector Inspectors General (popularly known as IPSIGs) played in preventing waste, fraud, and abuse, in contracts for goods or services purchased or commissioned after the terrorist attacks on the World Trade Center in New York City on September 11, 2001; and 
(2)report the findings of such assessment to Congress by not later than one year after the date of enactment of this Act. 
(b)Utilization of IPSIGs to monitor and provide greater accountabilitySuch assessment shall include examination of how IPSIGs may be utilized to monitor and provide greater accountability for contracts using Federal funding provided in response to a terrorist attack, natural disaster, or other national emergency, including contracts for debris removal and the repair or reconstruction of damaged infrastructure. 
203.Enhanced accountability for Federal assistance 
(a)In generalThe Homeland Security Act of 2002 is amended by inserting after section 856 (6 U.S.C. 426) the following: 
 
856a.Enhanced accountability for Federal assistance 
(a)Recipients of Federal assistance 
(1)In generalEach State, local, tribal, and non-profit entity that receives Federal assistance funds in response to acts of terrorism, natural disasters, or other emergencies shall report to the pertinent Federal agency six months after the initial disbursement of resources regarding the expenditure of such funds. 
(2)ContentsThe report shall include a description of— 
(A)the projects or programs that received Federal assistance; 
(B)the entity administering the program or project; and 
(C)the dates and amounts disbursed, allocated, and expended. 
(b)Federal assistance disbursing agencies 
(1)In generalEach Federal agency that disburses Federal assistance funds in response to an act of terrorism, a natural disaster, or another emergency shall report to the Inspector General of the Department, acting in the Inspector General’s role as chairman of the President’s Council on Integrity and Efficiency Homeland Security Roundtable, regarding the expenditure of such funds. 
(2)ContentsThe report shall include— 
(A)names and addresses of recipient agencies; 
(B)the purpose for which resources were provided; 
(C)the amounts disbursed, allocated, and expended; and 
(D)the status of reporting by agencies that received disbursements (as set forth under subparagraph (A). 
(3)DeadlineThe report shall be submitted one year after the date of enactment of the appropriations Act that makes the funds available, and on a recurrent basis every six months thereafter until such time as all such funds are expended or the Inspector General and such Council determine that such reports are no longer required.. 
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item related to section 856 the following: 
 
 
Sec. 856a. Enhanced accountability for Federal assistance.. 
204.Enhanced information sharing among Federal agencies to prevent fraud, waste, and abuse 
(a)In generalThe Homeland Security Act of 2002 is further amended by inserting after section 856a the following: 
 
856b.Enhanced information sharing among Federal agencies to prevent fraud, waste, and abuse 
(a)Confirmation of identity and eligibility of applicantsAny Federal, State, local, or tribal agency that disburses Federal grants, loans, services, and other assistance in response to or for the recovery from acts of terrorism, natural disasters, or other emergencies, shall make reasonable efforts to confirm the identity and eligibility of the applicant for such assistance without placing undue burden on the applicant. 
(b)Consent to access 
(1)Inclusion on application materialsThe Federal, State, local, or tribal agency may include provisions on application materials for grants, loans, services, and other assistance that would allow access to Internal Revenue Service information (IRS Form 8821 Tax Information Authorization) and other relevant Federal databases, to allow government agencies to share information and enhance the accuracy and expedite the delivery of assistance to applicants. 
(2)Consent not requiredAny applicant who declines to consent to the sharing of such information shall not be denied assistance or otherwise penalized for that reason.. 
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is further amended by inserting after the item related to section 856a the following: 
 
 
Sec. 856b. Enhanced information sharing among Federal agencies to prevent fraud, waste, and abuse. . 
205.Deputy Inspector General for Response and Recovery 
(a)In generalSubtitle B of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 371) is amended by adding at the end the following: 
 
813.Deputy Inspector General for Response and Recovery 
(a)EstablishmentThere is established the position of Deputy Inspector General for Response and Recovery within the Office of the Inspector General of the Department. 
(b)AppointmentThe Deputy Inspector General shall be appointed— 
(1)by the Inspector General of the Department; and 
(2)solely on the basis of integrity and demonstrated ability in accounting, auditing, financial analysis, law, management analysis, public administration, or investigations. 
(c)Reporting and status as SES positionThe Deputy Inspector General— 
(1)shall report to, and be under the direct authority and supervision of, the Inspector General; and 
(2)the Deputy Inspector General shall serve as a career member of the Senior Executive Service. 
(d)Duties 
(1)Audits and investigationsThe deputy Inspector General shall, in coordination with inspectors general of other departments, as appropriate, conduct, supervise, and coordinate audits and investigations of the treatment, handling, and expenditure of amounts appropriated or otherwise made available for response to and recovery from an act of terrorism, natural disaster, or other emergency by the Federal Government, and of the programs, operations, and contracts carried out utilizing such funds, including— 
(A)the oversight and accounting of the obligation and expenditure of such funds; 
(B)the monitoring and review of reconstruction activities funded by such funds; 
(C)the monitoring and review of contracts by such funds; 
(D)the monitoring and review of the transfer of such funds and associated information between and among departments, agencies, and entities of the United States, and private nongovernmental entities; and 
(E)the maintenance of records on the use of such funds to facilitate future audits and investigations of such funds. 
(2)Fraud tip lineThe Deputy Inspector General shall ensure that not more than 48 hours after a terrorist attack, natural disaster, or other national emergency, the Office of the Inspector General institutes and publicizes a Fraud Tip Line to facilitate the collection of allegations of waste, fraud, and abuse of Federal assistance funds. 
(3)Avoidance of duplicationThe Deputy Inspector General shall ensure, to the greatest extent possible, that the activities of the Deputy Inspector General do not duplicate audits and investigations of Inspectors General and other auditors of Federal departments and agencies, and State and local government entities. 
(4)Coordination with FBIThe Deputy Inspector General shall ensure that investigative activities under this section are coordinated with the Federal Bureau of Investigation. 
(e)Financial management mattersIn order to assist the Deputy Inspector General for the purposes of carrying out this section, all agencies receiving or distributing Federal funds to respond to acts of terrorism, natural disasters, or other emergencies shall establish and maintain budgetary procedures to distinguish funds related to response and relief efforts from other agency funds. 
(f)FundingThere is authorized to be appropriated for operations of the Office of the Deputy Inspector General $11,000,000 for each fiscal year.. 
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is further amended by inserting after the item related to section 812 the following: 
 
 
Sec. 813. Deputy Inspector General for Response and Recovery.. 
(c)Deadline for appointmentThe Inspector General of the Department of Homeland Security shall appoint the Deputy Inspector General under this section not later than 60 days after the date of enactment of this Act. 
206.Protection of Department of Homeland Security official seal and insignia Section 875 of the Homeland Security Act of 2002 (6 U.S.C. 455) is amended by adding at the end the following new subsection: 
 
(d)Protection of name, initials, insignia, and seal 
(1)In generalExcept with the written permission of the Secretary, no person may knowingly use, in connection with any advertisement, commercial activity, audiovisual production (including film or television production), impersonation, Internet domain name, Internet e-mail address, or Internet web site, merchandise, retail product, or solicitation in a manner reasonably calculated to convey the impression that the Department or any organizational element of the Department has approved, endorsed, or authorized such use, any of the following (or any colorable imitation thereof): 
(A)The words Department of Homeland Security, the initials DHS, the insignia or seal of the Department, or the title Secretary of Homeland Security. 
(B)The name, initials, insignia, or seal of any organizational element (including any former such element) of the Department, or the title of any other officer or employee of the Department, notice of which has been published by the Secretary of Homeland Security in accordance with paragraph (3). 
(2)Civil actionWhenever it appears to the Attorney General that any person is engaged or is about to engage in an act or practice that constitutes or will constitute conduct prohibited by subsection (d)(1), the Attorney General may initiate a civil proceeding in a district court of the United States to enjoin such act or practice. Such court shall proceed as soon as practicable to the hearing and determination of such action and may, at any time before final determination, enter such restraining orders or prohibitions, or take such other actions as is warranted, to prevent injury to the United States or to any person or class of persons for whose protection the action is brought. 
(3)Notice and publicationThe notice and publication to which paragraph (1)(B) refers is a notice published in the Federal Register including the name, initials, seal or class of titles protected under paragraph (1)(B) and a statement that they are protected under that provision. The Secretary may amend such notices from time to time as the Secretary determines appropriate in the public interest and shall publish such amendments in the Federal Register. 
(4)Audiovisual productionFor the purpose of this subsection, the term audiovisual production means the production of a work that consists of a series of related images that are intrinsically intended to be shown by the use of machines or devices such as projectors, viewers, or electronic equipment, together with accompanying sounds, if any, regardless of the nature of the material objects, such as films or tapes, in which the work is embodied.. 
 
